                               Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 1 of 31
   RECEIVED
                                                                                                 CLOSED,USMJ Gates
     tJUL 0·9 2019cf                            U.S. District Court
                              EASTERN DISTRICT OF NORTH CAROLINA (Western Division)
'PETER A. MOORE, JR., CLERK
  US DISTRICT COURT, EDNC        CRIMINAL DOCKET FOR CASE #: 5:09-cr-00216-FL-1

                   Case title: USA v. Boyd et al                            Date Filed: 07/22/2009
                                                                            Date Terminated: 08/24/2012

                  Assigned to: District Judge
                  Louise Wood Flanagan

                  Defendant (l}
                  Daniel Patrick Boyd              represented by ~~bra C. J;~nves
                  TERMINATED: 08/24/2012                          F·.P.D.
                  also known as                                   150 Fayetteville St. Mall
                  Saifullah                                       Suite 450
                  TERMINATED: 08/24/2012                          Raleigh, NC 27601-8005
                                                                  919-856-4236
                                                                  Fax: 856-4477
                                                                  Email: zznceml case management@fd.org
                                                                  LEAD ATTORNEY             .
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Public Defender or Community
                                                                  Defender Appointment

                                                                 Rosemary Godwin
                                                                 Office of the Federal Public Defender
                                                                 Eastern District of North Carolina
                                                                 150 Fayetteville St., Suite 450
                                                                 Raleigh, NC 27601
                                                                 919-856-4236
                                                                 Fax: 919-856-4477
                                                                 Email: rosemru:x godwin@fd org
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: CJA Appointment

                  Pending Counts                                 Disposition
                  Conspiracy to provide material
                  support to terrorists                          DismissedDismissed
                  (1)       .
                                                                 Bureau of Prisons - 180 months, to be served
                                                                 concurrently with Count 2ss - Supervised Release - 3
                                                                 years - Special Conditions imposed - Special
                  Conspiracy to provide material                 Assessment $100.00 - due in full immediately - Fine
                  support to terrorists                          $3,000.00 (interest waived) - due in full immediately
                  (lss)
                                                                 - Counts 3 through 11 ss dismissed -
                                                                 Recommendations include placement at FCI Butner,
                                                                 NC
                  Conspiracy to murder, kidnap,
                  maim, and injure persons in a
                                                                 DismissedDismissed
                  foreign country
                  (2)
                  Conspiracy to murder, kidnap,                  Bureau of Prisons - 216 months, to be served
                  maim and injure persons in a                   concurrently with Count 1ss - Supervised Release - 5
                  foreign country                                years - Special conditions imposed - Special
                  (2ss)                                          Assessment $100.00 - due in full in:nnediately- Fine
                                                                 $3,000.00, (interest waived) - due in full immediately
                                                                 - Recommendations include placement at FGI Butner,

                       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 1 of 56
                 Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 2 of 31

                                                 NC
     Receiving a firearm through
     interstate commerce                         DismissedDismissed
     (3)
    Possession of a firearm in
    furtherance of a crime of
    violence                                     DismissedDismissed
    (4)
    Selling or otherwise disposing of
    a firearm and ammunition to a
    person knowing and having
    reasonable cause to believe such
    a person had been convicted of a             DismissedDismissed
    crime punishable by
    imprisonment for a term
    exceeding one year
    (5)
           j

    · Hi2hest Offense Level
      (Openin2}
    Felony

    Terminated Counts                            Disposition
                   -·.
    Conspiracy to provide material
    support to terrorists                        Dismissed
    (ls)
    Conspiracy to murder, kidnap,
    maim and injure persons                      Dismissed
    (2s)
    Receiving a firearm through
    interstate commerce                          Dismissed
    (3s)
    Receiving a firearm through
    interstate commerce                          Dismissed
    (3ss)
    Possession of a firearm in
    furtherance of a crime of                    Dismissed
    violence
    (4s)
    Possession of a firearm in
    furtherance of a crime of
                                                 Dismissed
    violence
    (4ss)
    Selling or otherwise disposing of
    a firearm knowingly to a                     Dismissed
    convicted felon
    (5s)
    Selling or otherwise disposing of
    a firearm and ammunition
    knowing and having reasonable
    cause to believe such a person
    had been convicted of a crime                Dismissed
    punishable by imprisonment for
    a term exceeding one year;
    Aiding and abetting
    (5ss)
                                                DismissedDismissed

         Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 2 of 56

L                                                                             ·-1
                                                                              .?
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 3 of 31
 False statements
 (6-7)
 False statements
 (6s-7s)                                       Dismissed

 False Statements
 (6ss-7ss)                                     Dismissed

 Possession of a firearm in
 furtherance of a crime of
 violence                                      Dismissed
 (8s)
 Possession·of a firearm in
 furtherance of a crime of
 violence                                      Dismissed
 (8ss)
Selling or otherwise disposing of
a firearm knowingly to a
convicted felon                                Dismissed
(9s)
Selling or otherwise disposing of
a firearm and ammunition       ·
knowing and having reasonable
cause to believe such a person
                                              _Dismissed
had been convicted of a crime
punishable by imprisonment for
a term exceeding one year
(9ss)
Selling or otherwise disposing of
ammunition knowingly to a
                                               Dismissed
convicted felon
(10s)
Selling or otherwise disposing of
ammunition knowing and having
reasonable cause to believe such
a person had been convicted of a
crime punishable by                            Dismissed
imprisonment for a term
exceeding one year
(lOss)
Conspiracy to kill a federal
officer or employee                            Dismissed
(lls)
Conspiracy to kill a federal
officer or employee                           Dismissed
(1 lss)

Highest Offense Level
(ferminated)
Felony

Complaints                                    Disposition
None


Plaintiff
USA                                       represented by Amy N. Okereke
                                                         U.S. Attorney's Office

      Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 3 of 56
     Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 4 of 31
                                             310 New Bern Avenue, Suite 800
                                             Raleigh, NC 27601
                                             919-856-4530
                                             Fax: 919~856-4114
                                             Email: amy.okereke@usdoj, !WY
                                             LEAD ATTORNEY
                                             ATTORNEY TO BE NOTICED
                                             Designation: Assistant US Attorney

                                              Barbara D. Kocher
                                              U.S. Attorney's Office
                                              310 New Bern Ave.
                                              Suite 800
                                            . Raleigh, NC 27601
                                              919-856-4530
                                              Fax: 856-4487
                                              Email: barb.kocher@usdoi ,gov
                                              LEAD ATTORNEY
                                            . ATTORNEY TO BE NOTICED
                                              Designation: Assistant US Attorney

                                             Jason M. Kellhofer
                                             U.S. Attorney's Office
                                             310 New Bern Ave.
                                             Suite 800
                                             Raleigh, NC 27601
                                             919-856-4874
                                             Email: jason.kellhofer@usdoj,goy
                                             LEAD ATTORNEY
                                             ATTORNEY TO BE NOTICED
                                             Designation: Assistant US Attorney

                                             John Bowler
                                             United States Attorney's Office
                                             310 New Bern Avenue, Suite 800
                                             Raleigh, NC 27601
                                 -~          919-856-4530
                                             Fax:856-4487
                                             Email: john.s.bowler@usdoj gov
                                             TERMINATED: 11/27/2018
                                             LEAD ATTORNEY
                                             Designation: Assistant US Attorney

                                             Seth Morgan Wood
                                             United States Attorney's Office
                                             310 New Bern Avenue, Suite 800
                                             Raleigh, NC 27601
                                             919-856-4530
                                             Fax: 919 856-4821
                                             Email: seth.wood@usdoi.gov
                                             TERMINATED: 11/27/2018
                                             LEAD ATTORNEY
                                             Designation: Assistant US Attorney

                                             Stephen A. West
                                             United States Attorney's Office
                                             310 New Bern Avenue, Suite 800
                                             Raleigh, NC 27601 .
                                             919-856-4530
                                             Fax:919-856-4821
                                             Email: steve,west@usdoj.gov
                                             TERMINATED: 01/24/2018
                                             LEAD ATTORNEY
                                             Designation: Assistant US Attorney


Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 4 of 56
                 Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 5 of 31

                                                                      Eric D. Goulian
                                                                      U. S. Attorney's Office
                                                                      Suite 800, 310 New Bern Ave.
                                                                      Raleigh, NC 27601
                                                                      919-856-4356
                                                                      Fax: 856-4006
                                                                      Email: eric. goulian@usdoj, gov
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: Assistant US Attorney ·

                                                                      Jason Harris Cowley
                                                                      U.S. Attorney's Office
                                                                      310 New Bern Ave.
                                                                      Suite 800
                                                                      Raleigh, NC 27601
                                                                      919-856-4008
                                                                      Fax:919-856-4487
                                                                      Email: Jason.Cowley@usdoj.gov
                                                                      TERMINATED: 11/27/2018 .
                                                                      Designation: Assistant US Attorney

    Date Filed    #    Docket Text         I'

    07/22/2009     l   MOTION to Seal Indictment by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                       Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly
                       Hassan, Ziyad Yaghi. (Cress, L.) (Entered: 07/23/2009)
    07/22/2009     6 ORDER granting l Motion to Seal Indictment as to Daniel Patrick Boyd (1), Hysen
                       Sherifi (2), Anes Subasic (3), Zakariya Boyd (4), Dylan Boyd (5), Jude Kenan
                       Mohammad ( 6), Mohammad Omar Aly Hassan (7), Ziyad Yaghi (8). Signed by USMJ
                       Robert Jones on 7/22/09. (Cress, L.) (Entered: 07/23/2009)
                                                .                r                                 .
' 07/22/2009       1   INDICTMENT as to Daniel Patrick Boyd (1) counts 1, 2, 3, 4, 5, 6-7, Hysen Sherifi (2)
                       counts 1, 2, 4, Anes Subasic (3) counts 1, 2, Zakariya Boyd (4) counts 1, 2, 4, Dylan
                       Boyd (5) counts 1, 2, 5, Jude Kenan Mohammad (6) counts 1, 2, Mohammad Omar Aly
                       Hassan (7) counts 1, 2, Ziyad Yaghi (8) counts 1, 2. (Cress, L.) (Entered: 07/23/2009)
• 07/22/2009
j
                   ~   Warrant Requested by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                       Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan,
                       Ziyad Yaghi (Cress, L.) (Entered: 07/23/2009)
    07/23/2009    u    Arrest Warrant Issued by Clerk of Court in case as to Daniel Patrick Boyd. (Cress; L.)
                       (Entered: 07/24/2009)
    07/27/2009         Set Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                       Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi:
                       Initial Appearance set for 7/27/2009 02:30 PM in Raleigh- 6th Floor Courtroom before
                       USMJ William A. Webb. (Bunn, A.) (Entered: 07/27/2009)
    07/27/2009    ll   Minute Entry for proceedings held before USMJ William A. Webb: Initial Appearance as
                       to Daniel Patrick Boyd held on 7/27/2009 in Raleigh. John Bruce and Barb Kocher for
                       government. Diana Periera for Federal Public Defender Office. CJA completed and
                       Federal Public Defender appointed for Daniel Boyd. Government moves to unseal the
                       indictment as to Daniel Boyd. Government provides court with a redacted copy.
                       Defendant advised of charges, rights and maximum penalties. Government moves for
                       detention. Detention hearing set for Thursday, July 30th at 10 a.m. Defendant remanded
                       to custody of the U.S. Marshal. (Court Reporter FTR.) (Bunn, A.) (Entered: 07/27/2009)
    07/27/2009    22   CJA 23 Financial Affidavit by Daniel Patrick Boyd. (Bunn, A.) (Entered: 07/27/2009)
    07/27/2009    23   ORDER APPOINTING FEPERAL PUBLIC DEFENDER as to Daniel Patrick Boyd.
                       Signed by USMJ William /t Webb on 7/27 /09. (Bunn, A.) (Entered: 07/27/2009)
    07/27/2009         Oral MOTION for Detention by USA as to Daniel Patrick Boyd. (Bunn, A.) (Entered:
                       07/27/2009)




        Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 5 of 56
                                                                                                                5'7
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 6 of 31
 07/27/2009     .M. ORDER OF TEMPORARY DETENTION as to Daniel Patrick Boyd. Detention Hearing
                         set for 7/30/2009 10:00 AM in Raleigh - 6th Floor Courtroom before USMJ William A.
                         Webb. Signed by USMJ William A. Webb on 7/27/09. (Bunn, A.) (Entered: 07/27/2009)
 07/27/2009           Oral MOTION to Unseal Case by USA as to Daniel Patrick Boyd, Hysen Sherifi,
                      Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. (Bunn, A.)
                      (Entered: 07/27/2009)
07/27/2009            ORAL ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                      Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re MOTION to Unseal Case
                      filed by USA. Entered by USM.J William A. Webb on 7/27 /09. (Bunn, A.) (Entered:
                      07/27/2009)
07/27/2009     .ll   Redacted Indictment as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                     Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. (Bunn, A.) (Entered:
                     07/27/2009)
07/27/2009     14    NOTICE of intent to use foreign intelligence suerveillance act information. (Bunn, A.)
                     (Entered: 07/27/2009)
·07/27/2009          ORAL ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                     Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi, ( Detention Hearing set for
                     7/30/2009 02:00 PM in Raleigh - 6th Floor Courtroom before USMJ William A. Webb.).
                     Entered by USMJ William A. Webb on 7/27/09. (Bunn, A.) (Entered: 07/27/2009)
07/28/2009           Set Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Zakariya Boyd, Dylan Boyd,
                     Mohammad Omar Aly Hassan, Ziyad Yaghi: Detention Hearing set for 7/30/2009 01:00
                     PM in Raleigh - 7th Floor - Courtroom 1 before USMJ William A. Webb. (Bunn, A.)
                     (Entered: 07/28/2009)
07/28/2009     il    NOTICE OF ATTORNEY APPEARANCE: Debra C. Graves appearing for Daniel .
                     Patrick Boyd. (Graves, Debra) (Entered: 07/28/2009)
07/28/2009     42    Request for discovery as to Daniel Patrick Boyd. (Graves, Debra) (Entered: 07/28/2009)
                                ,
07/28/2009     ~     NOTICE OF ATTORNEY APPEARANCE: Rosemary Godwin appearing for Daniel
                     Patrick Boyd as Co-Counsel. (Godwin, Rosemary) (Entered: 07/28/2009)
07/28/2009     44    NOTICE OF ATTORNEY APPEARANCE Jason Harris Cowley appearing for USA.
                     (Co-Counsel) (Cowley, Jason) (Entered: 07/28/2009)
07/28/2009           Set/Reset Hearings as to Daniel Patrick Boyd: Arraignment set for 10/5/2009 term in
                     New Bern - Courtroom before Chief Judge Louise Wood Flanagan. (Rudd, D.) (Entered:
                     07/28/2009)
07/29/2009     1l    First MOTION to Continue Detention Hearing by Daniel Patrick Boyd. (Attachments: #
                     l Text of Proposed Order) (Godwin, Rosemary) (Entered: 07/29/2009)
07/29/2009.    76    Order Resetting Hearings ( Detention Hearing set for 8/4/2009 09:30 AM in Raleigh-
                     7th Floor - Courtroom 2 before USMJ William A. Webb.) Motions terminated as to
                     Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd,
                     Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by USMJ William A. Webb on
                     7/29/09. (Bunn, A.) (Entered: 07/29/2009)
07/29/2009     18.   Arrest Warrant Returned Executed on 7/27/2009 as to Daniel Patrick Boyd. (Atkinson, J.)
                     (Entered: 07/29/2009)
07/30/2009           Set Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                     Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: Status Conference set for
                     8/4/2009 08:45 AM in Raleigh - Conference Room 7th Floor before USMJ William A.
                     Webb. (Bunn, A.) (Entered: 07/30/2009)
07/31/2009     89    SCHEDULING ORDER as to Daniel Patrick Boyd: The attorneys are ordered to conduct
                     a pre-trial conference on or before 8/14/2009. Arraignment set for 10/5/2009 term in
                     New Bern - Courtroom before Chief Judge Louise Wood Flanagan. Motions due by
                     8/26/2009. Response to Motion due by 9/10/2009. Signed by USMJ James E. Gates on
                     7/31/09. (Cress, L.) (Entered: 07/31/2009)




     Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 6 of 56
                                            ---------------------------------




              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 7 of 31
 08/03/2009     21 MOTION for hearing under C.I.P.A. Sec. 2 by USA as to Daniel Patrick Boyd, Hysen
                         Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad
                         Yaghi. (Attachments:# l Text of Proposed Order) (Kocher, Barbara) (Entered:
                         08/03/2009)
 08/03/2009     22.      Memorandum in Support by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                         Subasic; Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi re 21
                         MOTION for hearing under C.I.P .A. Sec. 2 (Kocher, Barbara) (Entered: 08/03/2009) ·
08/03/2009      .2i ORDER upon motion of the United States (DE-88), it is hereby ordered that the Clerk
                         unseal and publish the captioned Indictment in its entirety. Signed by USMJ William A.
                         Webb on 8/3/09. (Callihan, J.) (Entered: 08/03/2009)
08/03/2009      .2.6.   ORDER granting 21 Motion for pretrial conference pursuant to Classified Information
                        Procedures Act ("CIPA") as to Daniel Patrick Boyd (1 ), Hysen Sherifi (2), Anes Subasic
                        (3), Zakariya Boyd (4), Dylan Boyd (5), Mohammad Omar Aly Hassan (7), Ziyad Yaghi
                        (8) - Pretrial conference will be scheduled at a date and time certain before the
                        undersigned, as promptly as practicable, upon receipt and review of the magistrate judge's
                        report as set forth in this order. Status conference scheduled for Tuesday, August 4, 2009
                        in Raleigh before US Magistrate Judge E. William Webb relating soley to motions for
                        detention in this case. Pretrial conference scheduled 8/14/09. Motions deadlines 8/25/09.
                        (Additional instructions included in this order.) Signed by Chief Judge Louise Wood
                        Flanagan on 8/3/09. (Callihan, J.) (Entered: 08/03/2009)
08/04/2009     21 Minute Entry for proceedings held before USMJ William A. Webb:Status Conference as
                        to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd,
                        Mohammad Omar Aly Hassan, Ziyad Yaghi held on 8/4/2009 (Court Reporter FTR.)
                        (Bunn, A.) (Entered: 08/04/2009)
08/04/2009     2.8.     Minute Entry for proceedings held before USMJ William A. Webb:Detention Hearing as
                        to Daniel Patrick Boyd, Hysen Sherifi, Zakariya Boyd, Dylan Boyd, Mohammad Omar
                        Aly Hassan, Ziyad Yaghi held on 8/4/2009, ( Continuation of Detention Hearing set for
                        8/5/2009 09:00 AM in Raleigh - 7th Floor - Courtroom 2 before USMJ William A.
                        Webb.) (Court Reporter Donna Tomawski.) (Bunn, A.) (Entered: 08/04/2009)
08/05/2009    102       Minute Entry for proceedings held before USMJ William A. Webb: Detention Hearing as
                        to Daniel Patrick Boyd, Hysen Sherifi, Zakariya Boyd, Dylan Boyd, Mohammad Omar
                        Aly Hassan, Ziyad Y aghi held on 8/5/2009 in Raleigh. Court orders that the defendants
                        are each a risk of flight and a danger to the community and hereby remands the
                        defendants to the custody of the US Marshal. Written order to follow from the court.
                        (Court Reporter Donna Tomawski.) (Bunn, A.) (Entered: 08/05/2009)
08/05/2009    lfil. EXHIBIT LIST.. (Bunn; A.) (Entered: 08/05/2009)
08/05/2009    l.Q1      MOTION for status conference by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                        Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly
                        Hassan, Ziyad Yaghi. (Kocher, Barbara) (Entered: 08/05/2009)
08/05/2009              Motion Submission as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                        Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad
                        Yaghi re l.Q1 MOTION for status conference submitted to Chief Judge Flanagan for
                        consideration. (Rudd, D.) (Entered: 08/05/2009)
08/06/2009    lQ8.      Order Setting Hearings - Status Conference set for 8/27/2009 01:00 PM in Raleigh-7th
                        Floor - Courtroom 2 before Chief Judge Louise Wood Flanagan. Signed by Chief Judge
                        Louise Wood Flanagan on 8/6/2009. Copies served electronically. (Rudd, D.) (Entered:
                        08/06/2009)
08/10/2009    ill       OFFICIAL TRANSCRIPT of Detention Hearing Proceedings as to Daniel Patrick Boyd,
                        Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad,
                        Mohammad Omar Aly Hassan, Ziyad Yaghi held on August 4-5, 2009, before Judge
                        Webb. Court Reporter/Transcriber Donna J. Tomawski, Telephone number (919)
                        645-1700. Transcript may be viewed at the court public terminal or purchased through
                        the Court Reporter/Transcriber before the deadline for Release of Transcript Restriction.
                        After that date it may be obtained through PACER. Please review Attorney obligations
                        regarding the redaction of electronic transcripts of court proceedings available on the
                        court's website. Redaction Request due 8/31/2009. Redacted Transcript Deadline set for
                        9/10/2009. Release of Transcript Restriction set for 11/9/2009. (Tomawski, Donna)

    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 7 of 56
                   Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 8 of 31

                           (Entered: 08/10/2009)
 08/11/2009         112    ORDER granting Oral Motion for Detention Pending Trial as to Daniel Patrick Boyd (1),
                           Hysen Sherifi (2), Anes Subasic (3), Zakariya Boyd (4), Dylan Boyd (5), Mohammad
                           Omar Aly Hassan (7), Ziyad Yaghi (8). Signed by USMJ William A. Webb on 8/10/09.
                           (Bunn, A.) (Entered: 08/11/2009)
08/26/2009          m      SEALED EXP ARTE MOTION by Defendants Daniel Patrick Boyd, Hysen Sherifi,
                           Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi.
                           (Attachments:# l Text of Proposed Order) (Rudd, D.) (Entered: 08/26/2009)
08/27/2009          130 Minute Entry for proceedings held before Chief Judge Louise Wood Flanagan in Raleigh:
                         Status Conference as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                         Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 8/27/2009-
                         Defendants not present in court with counsel - The government presents to the court a
                         proposed protective order for sensitive information - The parties are to submit within 10
                         days a modification to the protective order or a response if no agreement is reached - A
                         Section 2 Hearing will be set for 12/17/09 -Defendant's counsel request that expert notice
                         deadline and motions deadline be taken out of the notice -Government does not object
        . ..   ,   ... · but does requestthat these deadlines be put-into place at some time in the future -Status
                         Conference will be set for 2/18/10 and trial date will be discussed at that time - All
                         defendants except for Mohammad Hassan consent to leaving open the arraignm~nt and
                         trial date at this time and to excluding the delay for speedy trial purposes -Counsel·
                         Daniel Boyce is to meet with Mohammad Hassan and is to notify the Court by Monday
                         whether his client also consents to leaving open the arraignment/trial date and excluding
                         the delay for speedy trial purposes -As to Defendant Ziyad Yaghi Motion [DE # 113]
                         Motion to Exclude or Redact Statement is DENIED without prejudice to renewal -
                         Motion to Exclude Witness [DE #114] is Held in-Abeyance -On the Motions for Review
                         of Detention Orders the Government requests the normal response time of ten (10) days
                         -The Court Grants the request -The Defendants are t_o file their Motions to Review
                         Detention Order by 9/4/09 -The court invites the government to file an omnibus
                         response, due by 9/14/09 -The Court to have an Ex Parte Hearing in New Bern on 9/4/09
                         at 11 :00 a.m. and in camera review with .Government - Deft (Hassan) requests to make
                         Argument at that time-Court Grants request- Court adjourns 2:10 p.m. (Court Reporter
                         Harry Hagopian.) (Rudd, D.) (Entered: 08/28/2009)
08/27/2009 ill Government's Proposed Protective Order by USA. (Rudd, D.) (Entered: 08/28/2009)
08/27/2009 ill SCHEOULING ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                          Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi: Production of
                          Unclassified September 30, 2009 Discovery Concludes: 9/30/09; Declassification Process
                          and Production of Sensitive Discovery Concludes: 12/17/09; CIPA Section 2 Hearing:
                          12/17/09; CIPA Section 4 Hearing: 1/14/1 O; Production of Classified Discovery due by
                          2/11/10. Status Conference set for 2/18/10. Speedy Trial times excluded. Signed by Chief
                          }udge Louise Wood Flanagan on 8/27/2009. Copies served electronically. (Rudd, D.)
                          (Entered: 08/28/2009)
08/27/2009                Terminate Deadlines and Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                          Subasic, Zakariya Boyd, Dylan Boyd, Ziyad Yaghi: See Minute Entry as to the Parties
                          except for Mohammad Hassan leaving open the arraignment and trial date and excluding
                          the speedy trial time. (Rudd, D.) (Entered: 08/28/2009)                       ·
08/27/2009                SEALED EX PARTE ORAL ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                          Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi
                          GRANTING Sealed Ex Parte Motion at [DE #127]. Entered by Chief Judge Louise Wood
                          Flanagan on 8/27/2009. (Rudd, D.) (Entered: 08/31/2009)
09/03/2009         ill ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                          Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Having reflected on the briefing
                          process of or relating to decision on th_e four pending motions for review of detention
                          order The court does not now seek omnibus response as previously provided; rather, the
                          government is directed to file separate response to each such motion, within the time
                          allowed. Signed by Chief Judge Louise Wood Flanagan on 9/3/2009. Copies served
                          electronically. (Rudd, D.) (Entered: 09/03/2009)
09/04/2009         ill MOTION for Extension of Time to file jointly proposed protective order until September
                       25, 2009. (Attachments:# 1 Text of Proposed Order) (Kocher, Barbara) (Entered:

     Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 8 of 56
                                                                                                                   )



               Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 9 of 31

                       09/04/2009)
  09/09/2009    ill ORDER granting 138 Motion for Extension of Time as to Daniel Patrick Boyd (1), Hysen
                       Sherifi (2), Anes Subasic (3), Zakariya Boyd (4), Dylan Boyd(5), Mohammad Omar Aly
                       Hassan (7), Ziyad Yaghi (8). ORDERED the time for the parties to file a jointly proposed
                       protective order be extended to September 25, 2009. Signed by Chief Judge Louise Wood
                       Flanagan on 9/5/2009. Copies served electronically. (Rudd, D.) (Entered: 09/09/2009)
  09/24/2009    ill SUPERSEDING INDICTMENT as to Daniel Patrick Boyd (1) counts ls, 2s, 3s, 4s, 5s,
                       6s-7s, 8s, 9s, 10s, I ls, Hysen Sherifi (2) counts ls, 2s, 4s, 8s, I ls, Anes Subasic (3)
                       counts ls, 2s, Zakariya Boyd (4) counts ls, 2s, 4s, 8s, Dylan Boyd (5) counts ls, 2s, 5s,
                       Jude Kenan Mohammad (6) counts ls, 2s, Mohammad Omar Aly Hassan (7) counts ls,
                       2s, Ziyad Yaghi (8) counts ls, 2s. (Cress, L.) (Entered: 09/25/2009)
  09/25/2009    149   STATUS REPORT on Efforts to Provide Proposed Order, with Proposed Orders by
                      USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. (Attachments:# 1 Text of Proposed
                      Order,# 2. Text of Proposed Order) (Kocher, Barbara) (Entered: 09/25/2009)
. 09/28/2009 . . .150 .NOTICE TO COUNSEL REGARDING WANER FOR INITIAL APPEARANCE ON
                       SUPERSEDING INDICTMENT. If a waiver for defendant Daniel Boyd is not filed
                       within 10 days, an initial appearance will be scheduled-Waiver of Initial Appearance on
                       Superseding Indictment due by 10/13/09. Waiver is attached. (Rudd, D.) (Entered:
                       09/28/2009) -,
  10/07/2009    161   ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by Chief Judge Louise Wood
                      Flanagan on 10/6/2009. Copies served electronically. (Rudd, D.) (Entered: 10/07/2009)
  10/20/2009          NOTICE offiling memorandum in Support ofProtective Order - re: ill Order. (Kocher,
               ™      Barbara) (Entered:· 10/20/2009)
  11/03/2009   17.Q NOTICE ofDefendant's Joint Memorandum in Support of a Fair Protective Order.
                    (Godwin, Rosemary) (Entered: 11/03/2009)
  11/05/2009   ill SEALED EXPARTE MOTION by USA as to Defendants Daniel Patrick Boyd, Hysen
                      Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziy;:id
                      Yaghi. (Attachments:# 1 Text of Proposed Order) (Rudd, D.) (Entered: 11/05/2009)
  11/05/2009   112. SEALED EX PARTE ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                      Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by
                      Chief Judge Louise Wood Flanagan on 11/5/2009. Copies served. (Rudd, D.) (Entered:
                      -11/05/2009)
 11/19/2009    ill ORDER as to Daniel Patrick Boyd, Hysen S,herifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - this case comes before the court of
                      the parties' proposed protective orders. The parties have seven days from date of entry of
                      this order to show cause why the court should not enter the proposed protective order in
                      the form shown in appendix "A". Signed by Chief Judge Louise Wood Flanagan on
                      11/18/2009. Copies served electronically. (Rudd, D.) (Entered: 11/19/2009)
 11/19/2009    ill. NOTICE (Order No. 174) (McCullough, John) (Entered: 11/19/2009)
 11/20/2009    180 NOTICE OF HEARING as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                   Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: CIPA Section
                   2 Hearing set for 12/17/2009 10:30 AM in Raleigh- 7th Floor- Courtroom 2 before .
                   Chief Judge Louise Wood Flanagan. (Rudd, D.) (Entered: 11/20/2009)
 11/24/2009    ill DEFENDANT'S JOINT REQUEST to Add Provision to Protective Order by Daniel
                      Patrick Boyd as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                      Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi.
                      (Graves, Debra) (Entered: 11/24/2009)
 11/25/2009    182    ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi - re: 181
                      Request filed by Daniel Patrick Boyd. Signed by Chief Judge Louise Wood Flanagan on
                      11/25/09. (Baker, C.) (Entered: 11/25/2009)



      Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 9 of 56
                  Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 10 of 31
12/01/2009         ill      NOTICE offiling response - re: 182. Order, ill Order, (Attachments:# l Exhibit .
                            proposed Memorandum Of Understanding) (Kocher, Barbara) (Entered: 12/01/2009)
12/09/2009         ill      MOTION for Extension of Time for disclosure of declassified information until January
                            14, 2010. (Attachments:# l Text of Proposed Order) (Kocher, Barbara) (Entered:
                            12/09/2009)
12/09/2009                 Motion Submission as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                           Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re 186 MOTION for .
                           Extension of Time for disclosure of declassified information until January 14, 2010 &
                           Notice of Substitution [DE #184] forwarded to Chief Judge Flanagan for consideration.
                           (Rudd, D.) (Entered: 12/09/2009)
12/10/2009         .1.81   ORDER granting 18.6. Motion for Extension of Time as to Daniel Patrick Boyd (l), Hysen
                           Sherifi (2), Anes Subasic (3), Zakariya Boyd (4), Dylan Boyd (5), Mohammad Omar Aly
                           Hassan (7), Ziyad Yaghi (8). Signed by Chief Judge Louise Wood Flanagan on
                           12/10/2009. Copies served electronically. (Rudd, D.) (Entered: 12/10/2009)
12/10/2009         188     PROTECTIVE ORDER FOR SENSITIVE MATERIALS as to Daniel Patrick Boyd,
                           Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly .
                           Hassan, Ziyad Yaghi. Signed by Chief Judge Louise Wood Flanagan on 12/10/2009.
                           Copies served electronically. (Rudd, D.) (Entered: 12/10/2009)
12/10/2009         18.2    SEALED EX PARTE ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                           Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by
                           Chief Judge Louise Wood Flanagan on 12/10/2009. Copies served on defendant's counsel
                           by email. No other copies served. (Rudd, D.) (Entered: 12/10/2009)
12/11/2009         12.Q MOTION for clarification as to which parties need be present for hearing re lfill Notice
                        of Hearing, by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                        Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. (Kocher, Barbara)
                        (Entered: 12/11/2009)
12/11/2009         ill     ORDER deferring ruling on 12.Q. Motion for miscellaneous relief as to Daniel Patrick
                           Boyd (1), Hysen Sherifi (2), Anes Subasic (3), Zakariya Boyd (4), Dylan Boyd (5),
                           Mo)lammad Omar Aly Hassan (7), Ziyad Yaghi (8). The court declines to speculate now
                           on ordering of the hearing but shall hear the parties further on this December 17, 2009.
                           Signed by Chief Judge Louise Wood Flanagan on 12/11/2009. (MC) (Entered:
                           12/11/2009)
12/17/2009        l.21 Minute Entry for proceedings held before Chief Judge Louise Wood Flanagan in Raleigh:
                           Pretrial Conference - CIPA Section 2 Hearing as to Daniel Patrick Boyd, Hysen Sherifi,
         _   ..            Anes.Subasic, ZakariyaBoyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi
                           held on 12/17/2009 - Defendant's present with counsel - Interpreter present for Anes
                           Subasic: Walter Stiglic (Affirmed) - Introduction of counsel & defendants - Introduction
                           of government's counsel - Scheduling issues discussed - Initial Appearance on
                           Superseding Indictment - Defendant's advised of their rights - Charges & Punishment -
                           Trial date discussed - The first draft of protective order for classified information due
                           1/2/10 ~ Court acceptance of Court Security Officer to serve over case - Defendant Anes
                           Subasic request new counsel in open court - The Court informs defendant & counsel that
                           the appropriate motion needs to be filed - The Clerk is to provide the defendant with the
                           Clerk's office address - Defendant's remanded to custody - The court goes forw:ard with
                           Sealed Ex Parte Matters (Court Reporter Harry Hagopian.) (Rudd, D.) (Entered:
                           12/18/2009)
12/18/2009        122.     ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                           Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: The undersigned shall hold a
                           conference with counsel regarding discovery procedures on Friday, January 8, 2010, at
                           2:30 p.m. in the 6th Floor Courtroom of the Terry Sanford Federal Building and
                           Courthouse, 310 New Bern Avenue, Raleigh, North Carolina. The following counsel
                           shall attend: R. Daniel Boyce, as representative of the Panel attorneys of record in the
                           case; either of the Assistant Public Defenders of record in the case; and either of the
                           Assistant United States Attorneys of re.cord in the case. Other counsel of record may
                           attend. Signed by USMJ James E. Gates on 12/18/2009. Copies served electronically.
                           (Rudd, D.) (Entered: 12/18/2009)




   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 10 of 56
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 11 of 31
 12/22/2009    2.Q..Q NOTICE ofTermination ofAppearance. (Cowley, Jason) (Entered: 12/22/2009)
 12/23/2009    2.Q.l Order -The court sets trial to begin Monday, September 20; 2010. Said special trial
                     setting shall aid counsel now in conforming their s9hedules where trial reasonably may
                     extend through October 29, 2010. Proposed voir dire and jury instructions shall be filed
                     on or before September 7, 2010. Pre-trial conference may be undertaken as necessary
                     Friday, September 10, 2010. Signed by Chief Judge Louise Wood Flanagan on 12/23/09.
                     Copies served electronically. (Baker, C.) (Entered: 12/23/2009)
 12/23/2009    202     ORDER amendeding 188 Protective Order- Signed by Chief Judge Louise Wood
                       Flanagan on 12/23/09. Copies served electronically. (Baker, C.) (Entered: 12/23/2009)
 12/28/2009    208     NOTICE of Filing Transcript with the Clerk's Office from Ex Parte hearing held on
                       12/17/09. (Rudd, D.) (Entered: 01/12/2010)
 12/31/2009    204 MOTION for Protective Order for classified materials by USA as to Daniel Patrick Boyd,
                   Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly
                   Hassan, Ziyad Yaghi. (Attachments: #1 Text of Proposed Order,# 2. Appendix proposed
                   MOU) (Kocher, Barbara) (Entered: 12/31/2009)
01/04/2010            Motion Submission as· to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                      Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re 204 MOTION for
                      Protective Order submitted to Chief Judge Flanagan for consideration. (Rudd, D.)
                      (Entered: 01/04/2010)
01/04/2010     205    NOTICE offiling ex parte motion, in camera and under seal with CSO. (Kocher,
                      Barbara) (Entered: 01/04/2010)
01/08/2010     2.il2 Minute Entry for proceedings held before USMJ James E. Gates:Discovery Hearing as to
                      Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude
                      Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 1/8/2010.
                      Present at Hearing: Barbara Kocher, Counsel for government - Debra Graves, Rosemary
                      Godwin and Daniel Boyce, Counsel for Defendants; - Matters regarding Discovery
                      discussed at Hearing - The Court enters an Oral Order - The Parties are to meet within
                      the next 14 days regarding a set of transcript recordings produced in discovery and
                      technology issues - the parties are to submit a report to the court within seven (7) days
                      after their conference. Modified on 1/8/2010 (Rudd, D.). (Entered: 01/08/2010)
01/08/2010.            ORAL ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                       Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi-The Court enters an Oral
                       Order - The Parties are to meet within the next 14 days regarding a set of transcript
                       recordings produced in discovery and technology issues - the parties are to submit a
                     . report to the court within seven (7) days after conference. Entered by USMJ James E.
                       Gates on 1/8/2010. (Rudd, D.) (Entered: 01/08/2010)
01/08/2010    207     Minute Entry- Court initiated conference by telephone held on 1/8/2010 with Jason M.
                      Kellhofer, counsel for the government, concerning ex parte motion, filed in camera and
                      under seal on 1-04-2010 (DE# 205). (Rudd, D.) (Entered: 01/12/2010)
01/13/2010    209     NOTICE: The Court filed an ex parte classified Order requesting supplementation and
                      noticing certain matters in response to the Government's ex parte motion (DE# 205), ·
                      which was provided to the Court Security Officer on this date. Signed by Chief Judge
                      Louise.W. Flanagan. Copies served electronically. (Rudd, D.) (Entered:. 01/13/2010)
01/13/2010    21.Q NOTICE of classified in camera, ex parte, under seal filing with the CSO. (Kocher,
                   Barbara) (Entered: 01/13/2010)
01/13/2010    231     EX PARTE (Redacted DE 209) ORDER requesting supplementation and noticing certain
                      matters in response to the Government's ex parte motion (DE # 205). Signed by Chief
                      Judge Louise Wood Flanagan on 1/13/2010. Copies served on government only. (Rudd,
                      D.). (Entered: 02/09/2010)
01/15/2010    lli Order- Status conference previously set for February 18, 2010, before the undersigned is
                     discontinued. Status Conference reset for 3/12/2010 at 10:00 AM in Raleigh - 5th Floor
                     Courtroom before U.S. Magistrate Judge James E. Gates. Signed by Chief Judge Louise
                     Wood Flanagan on 01/15/2010. Copies served electronically. (Baker, C.) (Entered:
                     01/15/2010)



    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 11 of 56
              Case: 5:09-cr-216-1 As of: 03/08/201912:56 PM EST 12 of 31
 01/20/2010    ill ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - The court having scheduled a status
                      conference in this case for ~/12/10 - IT IS HEREBY ORDERED: Only counsel ofrecord
                      are required to attend - Counsel is to develop a joint agenda - Submit the joint agenda by
                      3/10/10. Signed by USMJ James E. Gates on 1/20/2010. Copies served electronically.
                      (Rudd, D.) (Entered: 01/20/2010)
 01/27/2010    lli NOTICE offiling classified, ex parte, under seal motion to strike and substitute. (Kocher,
                      Barbara) (Entered: 01/27/2010)
01/27/2010     220 NOTICE offiling cla~sified, ex parte, under seal supplement with court security officer
                   designee. (Kocher, Barbara) (Entered: 01/27/2010)
01/28/2010     221   NOTICE: The Court filed an ex parte classified Order granting the Government's Motion
                     to Strike and Substitute [DE #219], which was provided to the Court Security Officer on
                     this date. Signed by Chief Judge Louise W. Flanagan. Copies served electronically.
                     (Rudd, D.) (Entered: 01/28/2010)
01/28/2010     223   ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                     Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. This matter comes before the court
                     on its own initiative. The sensitive discovery remaining to be produced shall be produced
                     by 2/12/10. Signed by Chief Judge Louise Wood Flanagan on 1/28/2010. Copies served
                     electronically. (Rudd, D.) (Entered: 01/28/2010)
01/29/2010     22.fi ORDER as to ~ MOTION for Protective Order filed by USA - The government shall
                     tender a revised proposed protective order to the court not later than February 8, 2010.
                     Signed by Chief Judge Louise Wood Flanagan on 01/28/2010. Copies served
                     electronically. (Baker, C.) (Entered: 01/29/2010)
01/29/2010     227 MOTION for Extension of Time for Discovery until February 12, 2010. (Attachments:#
                   l Text of Proposed Order) (Kocher, Barbara) (Entered: 01/29/2010)
01/29/2010     ill NOTICE offiling joint status report - re: 2Qu Discovery Hearing. (Kocher, Barbara)
                     (Entered: 01/29/2010)
01/30/2010    lli NOTICE offiling amended proposed protective order - re: 22.fi Order. (Attachments: # l
                     Text of Proposed Order) (Kocher, Barbara) (Entered: 01/30/2010)
02/01/2010           Motion Submission as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                     Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re 221.. MOTION for
                     Extension of Time for Discovery until February 12, 2010 submitted to Chief Judge
                     Flanagan for consideration. (Rudd, D.) (Entered: 02/01/2010)
02/02/2010    21!2 ORDER granting ill Motion for Extension of Time. It ishereby ORDERED the time for
                     the United States to provide final unclassified discovery material be extended to February
                     12, 2010. Signed by Chief Judge Louise Wood Flanagan on 02/02/2010. Copies served
                     electronically. (Baker, C.) (Entered: 02/02/2010)
02/11/2010    233    Order Setting Hearings - Discovery conference set for 2/19/2010 01:30 PM in Raleigh-
                     5th Floor Courtroom before USivH James E. Gates. The following counsel shall attend: R.
                     Daniel Boyce, as representative"of the Panel attorneys of record in the case; either of the
                     Assistant Public Defenders of record in the case; and either of the Assistant United States
                     Attorneys of record in the case. Other counsel of record may attend. Signed by USMJ
                     James E. Gates on 2/10/2010. Copies served electronically. (Rudd, D.) (Entered:
                     02/11/2010)
02/18/2010    236 NOTICE: The court has entered, ex parte and under seal, a classified order addressing the
                  government's motion (DE # 205), which was provided to the government on this date.
                  Signed by Chief Judge Louise W. Flanagan. Copies served electronically. (Rudd, D.).
                  (Entered: 02/18/2010)
02/18/2010    237    PROTECTIVE ORDER as to Daniel Patrick Boyp, Hysen Sherifi, Anes Subasic,
                     Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by
                     Chief Judge Louise Wood Flanagan on 2/18/2010. Copies served electronically. (Rud~,
                     D.) (Entered: 02/18/2010) ·
02/19/2010    MU Minute Entry for proceedings held before USMJ James E. Gates: Status Conference as to
                     Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude
                     Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 2/19/2010.

    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 12 of 56
             Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 13 of 31

                      Present: USA- Barb Kocher; Defendant's- Debra Graves, Daniel Boyce, Rosemary
                      Godwin; The position as to the joint preparation of transcripts discussed at conference.
                      Court directs the parties to meet prior to the March 12 status. conference. A written order
                      will follow. The court goes forward with Sealed Ex Parte Matters. (Court Reporter FTR.)
                      (Powers, S.) Modified on 2/19/2010 (Rudd, D.). Modified on 3/3/2010 to indicate that the
                    · recording of the hearing is temporarily sealed. (Rudd, D.). (Entered: 02/19/2010)
02/19/2010    241    NOTICE: The court has entered, ex parte and under seal, a classified order amending its
                     prior order entered at DE 236, to be provided to the Court Security Officer on February
                     22, 2010. Copies served electronically. (Rudd, D.) (Entered: 02/19/2010)
02/19/2010           Terminate Deadlines and Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                     Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi:
                     Discovery Hearing (Status Conference) held on 2/19/10 before Judge Gates in Raleigh.
                     (Rudd, D.) (Entered: 02/22/2010)
02/25/2010  ill NOTICE of classified filing. (Kocher, Barbara) (Entered: 02/25/2010)
02/26/2010. lli NOTICE of classified, exparte, in camerafiling. (Kocher, Barbara) (Entered:
              ...    02/26/2010)
02/26/2010    244    NOTICE -The court has entered, ex parte and under seal, a classified order addressing
                     the government's filing (DE# 242), which was provided to the government on this date.
                     (Baker, C.) (Entered: 02/26/2010)
03/01/2010    lli ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                     Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. This case came before the court for a
                     discovery conference on 2/19/10 to address pending discovery issues. This order
                     memorializes rulings made and other decisions reached at the conference. Signed by
                     USMJ James E. Gates on 2/26/2010. Cop_ies served electronically. (Rudd, D.) (Entered:
                     03/01/2010)
03/01/2010   ill NOTICE of classified, ex-parte, in camera filing. (Kocher, Barbara) (Entered:
                     03/01/2010)         .
03/01/2010    248    PROPOSED SEALED MOTION by Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                     Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi (Attachments:
                     # l Text of Proposed Order) (Boyce, R.) (Entered: 03/01/2010)
03/01/2010           Motion Submission as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                     Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re MB. PROPOSED
                     SEALED MOTION by Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                    -Boyd,Dylan Boyd,.Mohammad.Omar Aly Hassan, Ziyad Yaghi submitted to Chief
                    Judge Flanagan for consideration. (Rudd, D.) (Entered: 03/01/2010)
03/08/2010   253    NOTICE: The court has entered, ex parte and under seal, a classified order addressing the
                    government's filings at DE 243 and DE 247, to be provided to the Court Security Officer
                    on March 9, 2010. (Rudd, D.) (Entered: 03/09/2010)
03/11/2010   ill NOTICE of classified, ex parte, in camera filing. (Kocher, Barbara) (Entered:
                    03/11/2010)
03/12/2010   258    NOTICE: The court has entered, ex parte and under seal, a classified order addressing the
                    government's filing at DE 257, to be provided to the Court Security Officer on March 15,
                    2010. (Baker, C.) (Entered: 03/12/2010)
03/12/2010   259    Minute Entry for proceedings held before USMJ James E. Gates:Status Conference as to
                    Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd,
                    Mohammad Omar Aly Hassan, Ziyad Yaghi held on 3/12/2010 at 10:00 a.m. in the 5th
                    Floor Courtroom, Raleigh, NC. Counsel-present: Government- Barb Kocher, Jason
                    Cowley, Jason Kellhofer; Defendants- Debra Graves, Rosemary Godwin, Robert
                    McAfee, John Keating Wiles, Myron Hill, Jr., Joseph Zeszotarski, Jr, R. Daniel Boyce,
                    Douglas McCullough. Written Order to follow. Next status conference date is set for
                    April 16, 2010 at 10:00 in Raleigh, NC. If parties have a conflict they are instructed to
                    inform.Judge Gates' chambers as soon as possible. Court goes forward with sealed
                    discussions and ex parte matters. (Court Reporter FTR.) (Powers, S.) (Entered:
                    03/12/2010)


   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 13 of 56
                                                                                   ---   ----------------


                  Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 14 of 31
 03/17/2010        2fil! CASE MANAGEMENT ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                           Subasic, Zakariya Boyd, Dylan.Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi, Order
                           Setting Hearings - Status Conference set for 4/16/2010 10:00 AM in Raleigh - 7th Floor
                           - Courtroom 2 before USMJ James E. Gates. Signed by USMJ James_ E. Gates on
                           3/16/2010. Copies served electronically; Copy to US Marshal. (Rudd, D.) (Entered:
                           03/17/2010)
 03/17/2010        262     ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                           Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by Chief Judge Louise Wood
                           Flanagan on 3/16/2010. Copies served ~lectronically. (Rudd, D.) (Entered: 03/17/2010)
03/17/2010                Set/Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                          Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: Arraignment set for
                          9/10/2010 Time & Place To Be Determined before Chief Judge Louise Wood Flanagan.
                          (Rudd, D.) (Entered: 04/20/2010)
                             I

03/18/2010         265 :NOTICE of classified, ex parte filing with court security officer or designee. (Kocher,
                       Barbara) (Entered: 03/18/2010)
03/19/2010         267    NOTICE: The court has entered, ex parte and under seal, a classified order addressing in
                          part the government's filing at DE 265, to be provided to the Court Security Officer on
                          March 22, 2010. (Rudd, D.) (Entered: 03/19/2010)
03/22/2010         2Q.E   ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                          Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. This case comes before the court sua _
                          sponte in response to representations at the 3/12/10 discovery conference that their
                          preparation may require the taking of depositions in a foreign country. The parties shall
                          update the court at the 4/16/10 pretrial conference in identifying any foreign depositions.
                          Signed by USMJ James E_. Gates on 3/19/2010. Copies served electronically. (Rudd, D.)
                          (Entered: 03/22/2010)
03/25/2010        m       MOTION Clarification of Order of March 16, 2010 by Daniel Patrick Boyd. (Graves,
                          Debra) (Entered: 03/25/2010)
03/26/2010                MOTIONS as to Daniel Patrick Boyd REFERRED to Magistrate Judge: 21.l MOTION
                          Clarification of Order of March 16, 2010 Motions referred to James E. Gates. (Rudd, D.)
                          (Entered: 03/26/2010)
03/26/2010        lli     Minute Entry for proceedings held before USMJ James E. Gates: Motion Hearing held on
                          3/26/2010 - re: lll MOTION Clarification of Order of March 16, 2010 filed by Daniel
                          Patrick Boyd. Present: Barb Kocher represent the USA; Debra Graves and Thomas
                          McNamara representing the defendant. Taken Under Advisement, Written Order to
             ..           Follow. (CourtReporterFTR.) (Powers,.S.) (Entered: 031/26/2010)
04/01/2010        2.8.l ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, _Zakariya Boyd, Dylan
                          Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - in reference to [DE #277] and [DE
                          #279]. Any responses to these motions shall be filed no later than 4/12/10. These motions
                          shall be heard at the status conference scheduled for 4/16/10 at 10:00 a.m. Signed by
                          USMJ James E. Gates on 3/31/2010. Copies served electronically. (Rudd, D.) (Entered:
                          04/01/2010)
04/01/2010        2.82 NOTICE OF ATTORNEY APPEARANCE Jason M Kellhofer appearing for USA.
                          (Kellhofer, Jason) (Entered: 04/01/2010)
                                         -
04/02/2010        lli ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                          Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - This matter comes before the court
                          on its own initiative. The court now amends its prior order by setting trial to begin
                          Monday, September 27, 2010. Proposed voir dire and jury instructions shall be filed on or
                          before September 14,2010. Absent further order from the court, except as herein
                          amended, the case schedi.,le as previously set forth remains in force and effect. Signed by
                          Chief Judge Louise Wood Flanagan on 4/1/2010. Copies served electronically. (Rudd,
                          D.) (Entered: 04/02/2010)
04/02/2010                Set/Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                          Boyd, Dylan Boyd, Mohammad Oniar Aly Hassan, Ziyad Yaghi: Jury Selection set for
                          9/27/2010 Place Be Determined before Chief Judge Louise Wood Flanagan. Jury Trial set
                          for 9/27/2010 Place To Be Determined before Chief Judge Louise Wood Flanagan.
                          (Rudd, D.) (Entered: 04/02/2010)

    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 14 of 56
              Case: 5:09--cr-216-1 As of: 03/08/2019 12:56 PM EST 15 of 31
 04/02/2010    286    Minute Entry for proceedings held before USMJ James E. Gates: Telephone Conference
                      held on 1 April 2010. Barbara Kocher for government; Debra Graves and Thomas
                      McN alhara for defendants; Melynda Broomfield, law clerk. Court conferred with counsel
                      concerning transcript preparation process. Written order to follow. (CHAM, MB)
                      (Entered: 04/02/2010)
04/02/2010     287    ORDER as to Daniel Patrick Boyd - Re: Transcription matters. Signed by USMJ James
                      E. Gates on 4/2/2010. Copies served electronically. (Rudd, D.) (Entered: 04/02/2010)
04/05/2010     288    NOTICE OF ATTORNEY APPEARANCE Jason Harris Cowley appearing for USA.
                      (Cowley, Jason) (Entered: 04/05/2010)
04/06/2010     289    NOTICE: The Court has entered, ex parte and under seal, a classified order addressing
                      the government's filing at (DE # 265), to be provided to the Court Security Officer on
                      April 7, 2010. (Rudd, D.) (Entered: 04/07/2010)
04/07/2010     291    ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi :-- Re: provisions and procedures for
                      status conference set for 4/16/10. Signed by USMJ James E. Gates on 4/7/2010. Copies
                      served electronically. (Rudd, D.) (Entered: 04/07/2010)
04/12/2010     295    NOTICE classified ex partefiling. (Kocher, Barbara) (Entered: 04/12/2010)
04/12/2010     296 NOTICE of classified ex partefiling. (Kocher, Barbara) (Entered: 04/12/2010)
04/12/2010     m      NOTICE ofclassifiedfiling. (Kocher, Barbara) (Entered: 04/12/2010)
04/13/2010     298    NOTICE ofproposed agenda. (Kocher, Barbara) (Entered: 04/13/2010)
04/16/2010     303     Minute Entry for proceedings held before USMJ Jamys E. Gates:Stafus Conference as to
                       Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude
                       Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 4/16/2010.
                       Present for USA: Barbara Kocher, Jason Kellhofer, Jason Cowley. Defendant's present
                       with counsel: D~bra Graves, Rosemary Godwin for Daniel Boyd, Robert McAfee for
                       Sherifi, John Keating Wiles for Subasic, Myron Hill, Jr For Zakariya Boyd, Joseph
                     . Zeszotarski, Jr. for Dylan Boyd, R. Daniel Boyce for Hassan, J. Douglas McCullough for
                       Yaghi. Written Order to Follow. Court goes forward with sealed discussions and ex parte
                       matters. (Court Reporter Donna Tomawski.) (Powers, S.) (Entered: 04/16/2010)
04/20/2010     306    NOTICE OF ATTORNEY APPEARANCE John Bowler appearing for USA. (Bowler,
                      John) (Entered: 04/20/2010)
04/20/2010           Minute Entry for proceedings held before USMJ James E. Gates: Telephone Conference
                  .. held on 20 April 2010. Barbara Kocher for government; Debra Graves, Rosemary
                     Godwin, and Thomas McNamara for defendants. Court conferred with counsel
                     concerning transcript preparation process. (CMF) (Entered: 04/23/2010)
04/27/2010    315     ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi; Re: This order memorializes rulings
                      made at and other decisions reached at the discovery conference held on 4/16/10. The
                      next status conference shall be held on 5/24/10 at 10:00 a.m. in Courtroom #2 on the
                      Seventh Floor of the Terry Sanford Federal Building and Courthouse, Raleigh, North
                      Carolina. Signed by USMJ James E. Gates on 4/26/2010. Copies served electronically.
                      (Rudd, D.) (Entered: 04/27/2010)
04/27/2010           Set/Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                     Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: Status Conference set
                     for 5/24/2010 10:00 AM in Raleigh- 7th Floor- Courtroom 2 before USMJ James E.
                     Gates. (Rudd, D.) (Entered: 04/27/2010)
04/27/2010           Minute Entry for proceedings held before USMJ James E. Gates: Ex Parte Telephone
                     Conference held on 27 April 2010 with Robert J. McAfee, defense counsel liaison for
                     computer discovery issues. Court conferred with counsel concerning review of computer
                     hard drives. (CMF) (Entered: 04/27/2010)
04/29/2010    m      NOTICE of ex parte, under seal, classifiedfiling (Kocher, Barbara) (Entered:
                     04/29/2010)



    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 15 of 56
                                                                                                                 (;,'7
                     . Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 16 of 31
         04/30/2010     324 NOTICE: The Court has entered, ex parte and under seal, a classified order addressing
                            the government's filing at Docket Entry 295, to be provided to the Court Security Officer
                            or designee on May 3, 2010. (Rudd, D.) (Entered: 04/~0/2010)
         04/30/2010     325    NOTICE RE: EXPERTS. (Bowler, John) (Entered: 04/30/2010)
         05/11/2010     334    SEALED ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                               Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by USMJ James
                               E. Gates on 5/10/2010. Copies served on counsel. (Rudd, D.) (Entered: 05/11/2010)
        05/13/2010      337   ORDER in reference: [DE #279) as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                              Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - this order is
                              in reference to compel and for other relief that relate to unclassified matters. Signed by
                              USMJ James E. Gates on 5/13/2010. Copies served electronically. (Rudd, D.) (Entered:
                              05/13/2010)
        05/14/2010      338   NOTICE: The Court has entered an under seal classified order to be provided to the
                              parties by the Court Security Officer or designee on May 14, 2010. (Powers, S.) (Entered:
                              05/14/2010)
                        ..
        05/14/2010·           Minute· Entry for proceedings held before USMJ James· E: Gates: Telephone Conference
                              held on 14 May 2010. Barbara Kocher and John Bowler for government; Debra Graves
                              and Rosemary Godwin for defendants. Court conferred with counsel concerning
                              transcript preparation process. (CMF) (Entered: 05/17/2010)
        05/17/2010     339 NOTICE: The court has entered, ex parte and under seal, a classified order to be provided
                           to the Court Security Officer or designee on May 18, 2010. (Rudd, D.) (Entered:
                           05/17/2010)
        05/17/2010     340 NOTICE: The court has entered an under seal classified order requiring supplemental
                           briefing as to defense counsel's motion at DE 279, to be provided to the Court Security
                           Officer or designee on May 18, 2010. (Rudd, D.) (Entered: 05/17/2010)
        05/17/2010            Minute Entry for proceedings held before USMJ James E. Gates: Telephone Conference
                              held on 17 May 2010. Barbara Kocher and John Bowler for government; Debra Graves,
                              Tom McNamara, Elizabeth Luck for defendants. Court conferred with counsel
                              concerning transcript preparation process. (CMF) (Entered: 05/18/2010)
        05/17/2010     624    ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                              Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi (Redacted DE 340). Signed by Chief
                              Judge Louise Wood Flanagan on 5/17/2010. Copies served electronically. (Rudd, D.)
                              (Entered: 10/26/2010)
        05/18/201 o-   a.42 ···ORDER as to Daniel Patrick Boyd; Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                              Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi; Re: Transcription matters - Counsel
                              should review the order in its entirety for critical deadlines and information. Signed by
                              USMJ James E. Gates on 5/18/2010. Copies served electronically. (Rudd, D.) (Entered:
                              05/18/2010)
        05/21/2010     ill PRETRIAL MEMORANDUM in Response to Court's Order Filed May 18, 2010 by
                           Daniel Patrick Boyd (Attachments: # l Exhibit A - Discovery Log, # 2 Exhibit B -
                              Spreadsheet) (Graves, Debra) (Entered: 05/21/2010)
        05/21/2010     ill PRETRIAL MEMORANDUM by USA in Supplement to OFPD Filing by Daniel Patrick -
                              Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly
                              Hassan, Ziyad Yaghi (Bowler, John) (Entered: 05/21/2010)
        05/21/2010     ill MOTION for Extension of Time for Designation of Foreign Witnesses. (Attachments:# l
                              Text of Proposed Order) (Graves, Debra) (Entered: 05/21/2010)
        05/21/2010     359    STATUS REPORT /Joint Agenda for May 24, 2010 hearing by USA as to Daniel Patrick
                              Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan
                              Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi (Kocher, Barbara) (Entered:
                              05/21/2010)
        05/24/2010     ill Minute Entry for proceedings held before USMJ James E. Gates:Status Conference as to
                              Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude
                              Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 5/24/2010.
                              Present - USA: Barb Kocher, Jason Kellhofer, John Bowler; DFT: Debra Graves,

            Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 16 of 56

I   .
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 17 of 31

                        Rosemary Godwin, Thomas McNamara, RobertMcAfee, John Wiles, Myron Hill, Jr.,
                        Joseph Zeszotarski, Daniel Boyce,Douglas McCullough. Written Order to Follow. Court
                        goes forward with sealed discussions and ex parte matters. (Court Reporter Donna
                        Tomawski.) (Powers, S.) (Entered: 05/24/2010)
 05/24/2010    ill      NOTICE. Signed by Judge Louise W. Flanagan on 5/20/2010. Copies served
                        electronically. (Rudd, D.) (Entered: 05/24/2010)
 05/25/2010    ill      ORDER setting deadlines re: 360 MOTION ·to Continue Arraignment and Trial filed by
                        Hysen Sherifi. Signed by USMJ James E. Gates on 5/25/10. (Cress, L.) (Entered:
                        05/25/2010)
05/25/2010     367      MOTION to Continue Arraignment and Trial by Daniel Patrick Boyd. (Attachments: # l
                        Exhibit A - Discovery Log,# 2. Exhibit B - Timeline, # l Text of Proposed Order)
                        (Graves, Debra) (Entered: 05/25/2010)
05/26/2010     368     ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                       Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re 360 MOTION to Continue
                       Arraignment and Trial filed by Hysen Sherifi, ill MOTION to Continue Arraignment
               ..      andTrialfiled by Daniel.PatrickB.oyd.. Signed byUSMJ James E. Gates on 5/26/2010 .
                       Copies served electronically. (Rudd, D.) (Entered: 05/26/2010)
05/26/2010     369     NOTICE (Ame_nded) of Classified Filing re 365 Notice (Other) (McAfee, Robert)
                       (Entered: 05/26/2010)
05/28/2010     ill     NOTICE offiling (Kocher, Barbara) (Entered: 05/28/2010)
05/28/2010     ill     RESPONSE in Support by Daniel Patrick Boyd re ill MOTION to Continue
                       Arraignment and Trial(Attachments: # 1 Exhibit B - Corrected Timeline) (Graves,
                       Debra) (Entered: 05/28/2010)
05/28/2010     ill     MOTION to Withdraw Document by Daniel Patrick Boyd. (Attachments: # l Text of
                       Proposed Order To Withdraw ExParte Motion to Seal) (Graves, Debra) (Entered:
                       05/28/2010)
05/28/2010    ill      MOTION for Extension of Time for Notice of Experts. (Attachments:# 1 Text of
                       Proposed Order) (Graves, Debra) (Entered: 05/28/2010)
05/28/2010    .3.12.   MOTION for Extension of Time for Motions Related to Classified Discovery.
                       (Attachments:# 1 Text of Proposed Order) (Graves, Debra) (Entered: 05/28/2010)
05/28/2010    l8.l ORDER granting in part ill Motion for Extension of Time to file designations of
                       witnesses for foreign depositions as to Daniel Patrick Boyd (1); granting 371 Motion for
                       Extension of Time to File as to Anes Subasic (3); granting in part 349 Motion for
                       Extension of Time to file designations of witnesses for foreign depositions as to Ziyad
                       Yaghi (8-) ill Governments Motion for Extension of Time to designate Remaining
                       portions of Audion Recordings; Denying [DE #356] Motion to be Relieved as Defendant
                       Transcription Liaison. The next Status Conference shall be held on Wednesday,
                       6/30/2010 at 10:00 a.m. in Courtroom #2, of the Terry Sanford Federal Building and
                       Courthouse, 310 New Bern Avenue, Raleigh, North Carolina. Signed by USMJ James E.
                       Gates on 5/28/2010. Copies served electronically. (Rudd, D.) (Entered: 05/28/2010)
05/28/2010             Set/Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                       Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: Status Conference set
                       for 6/30/2010 10:00 AM in Raleigh - 7th Floor- Courtroom 2 before USMJ James E.
                       Gates. (Rudd, D.) (Entered: 05/28/2010)
06/01/2010    386      RESPONSE to Motion by Anes Subasic as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                       Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly
                       Hassan, Ziyad Yaghi re 360 MOTION to Continue Arraignment and Trial, ill MOTION
                       to Continue Arraignment and Trial (Wiles, John) (Entered: 06/01/2010)
06/01/2010    399      RESPONSE to Motion by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                       Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan,
                       Ziyad Yaghi re 3 73 MOTION to Continue Arraignment and Trial; and Adoption of
                       Motion to Continue Arraignment and Trial ofDaniel Patrick Boyd (doc 367) MOTION
                       to Continue Arraignment and Trial; and Adoption ofMotion to Continue Arraignment
                       and Trial ofDaniel Patrick Boyd (doc 367), 360 MOTION to Continue Arraignment and


    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 17 of 56
                                    ---   --   -------------------------~




              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 18 of 31

                      Trial, 387 MOTION to Continue Trial and Incorporated Memorandum ofLaw, 382
                      MOTION to Continue Arraignment and Trial, 367 MOTION to Continue Arraignment
                      and Trial Response to Motions to Continue (Bowler, John) (Entered: 06/01/2010)
 06/01/2010    401    RESPONSE to Motion by Mohammad Omar Aly Hassan as to Daniel Patrick Boyd,
                      Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad,
                      Mohammad Omar Aly Hassan, Ziyad Yaghi re 373 MOTION to Continue Arraignment
                      and Trial; and Adoption ofMotion to Continue Arraignment and Trial ofDaniel Patrick
                      Boyd (doc 3 67) MOTION to Continue Arraignment and Trial; and Adoption of Motion to
                      Continue Arraign_ment and Trial ofDaniel Patrick Boyd (doc 367), 360 MOTION to
                      Continue Arraignment and Trial, 387 MOTION to Continue Trial and Incorporated
                      Memorandum ofLaw, 382 MOTION to Continue Arraignment and Trial, ill MOTION
                      to Continue Arraignment and Trial (Attachments: # l Exhibit A - Portions of Detention
                      Hearing Transcript) (Boyce, R.) (Entered: 06/01/2010)
06/02/2010     ~     NOTICE offiling (Bowler, John) (Entered: 06/02/2010)
06/03/2010     1Q.5. REPLY TO RESPONSE to Motion by USA as to Daniel Patrick Boyd, Hysen Sherifi,
                     Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar
                     Aly Hassan; Ziyad Yaghi re 3 73 MOTION to Continue Arraignment and Trial; and
                     Adoption of Motion to Continue Arraignment and Trial ofDaniel Patrick Boyd (doc 367)
                     MOTION to Continue Arraignment and Trial; and Adoption of Motion to Continue
                     Arraignment and Trial ofDaniel Patrick Boyd (doc 3 67), 3 60 MOTION to Continue
                     Arraignment and Trial, 387 MOTION to Continue Trial and Incorporated Memorandum
                     ofLaw, 382 MOTION to ContinueArraignmentand Trial, 367 MOTION to Continue
                     Arraignment and Trial and DE 401 (Bowler, John) (Entered: 06/03/2010)
06/03/2010     406   ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                     Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re 404 Notice (Other). The
                     governments request is ALLOWED. Defendant Sherifi shall have seven days from
                     service of the response to file any reply. Signed by Chief Judge Louise Wood Flanagan
                     on 6/3/2010. Copies served electronically. (Rudd, D.) (Entered: 06/03/2010)
06/07/2010     407   NOTICE offiling a classified response (Kocher, Barbara) (Entered: 06/07/2010)
06/09/2010     ~     ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                     Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi; Re: Defense Motions for continuance
                     of trial - Please pay close attention to the deadlines given in the order. Signed by USMJ
                     James E. Gates on 6/9/2010. Copies served electronically. (Rudd, D.) (Entered:
                     06/09/2010)
06/09/2010    fil    ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                     Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi - The government is directed to serve
                     on defendants its proposed changes to the existing transcripts no later than 6/21/10.
                     Signed by USMJ James E. Gates on 6/9/2010. Copies served electronically. (Rudd, D.)
                     (Entered: 06/09/2010)
06/11/2010    lli ORDER granting 3.fil Motion to Continue as to Daniel Patrick Boyd (1); denying as moot
                  ill Motion for Extension of Time as to Daniel Patrick Boyd (1 ); denying as moot 3.12.
                     Motion for Extension of Time as to Daniel Patrick Boyd (1); granting 360 Motion to
                     Continue as to Hysen Sherifi (2); denying as moot 397 Motion for Extension of Time as
                     to Hysen Sherifi (2); denying as moot 398 Motion for Extension of Time as to Hysen
                     Sherifi (2); denying as moot 375 Motion for Extension of Time to File as to Anes Subasic
                     (3); granting 373 Motion to Continue as to Zakariya Boyd (4); granting 387 Motion to
                     Continue as to Dylan Boyd (5); denying as moot 396 Motion for Extension of Time as to
                     Dylan Boyd (5); denying as moot 400 Motion for Extension of Time as to Mohammad
                     Omar Aly Hassan (7); denying as moot 351 Motion for Extension of Time as to Ziyad
                     Yaghi (8); granting 382 Motion to Continue as to Ziyad Yaghi (8). Arraignment is
                     continued for 8/15/2011. Trial is continued to 9/19/2011. Proposed jury questionnaires
                     shall be filed no later than 7/15/11. Proposed jury instruction are due by 9/5/11. Speedy
                     trial time is excluded. Signed by Chief Judge Louise Wood Flanagan on 6/11/2010.
                     Copies served electronically. (Rudd, D.) (Entered: 06/11/2010)
06/11/2010           Set/Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                     Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi: Arraignment set for
                     8/15/2011 in To Be Determined before Chief Judge Louise Wood Flanagan. Jury Trial set
                     for 9/1~/2011 in To Be Determined before Chief Judge Louise Wood Flanagan. (Rudd,

    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 18 of 56
                                                                                                                 70
              Case: 5:09-cr-216-1 "As of: 03/08/2019 12:56 PM EST 19 of 31
                                                 -
                           D.) (Entered: 06/11/2010)
06/14/2010         418     NOTICE of disclosure of designations (Koc~er, Barbara) (Entered: 06/14/2010)
06/14/2010         ill MOTION for Extension of Time for the Production Deadline as to Consensual recordings
                           until August 23, 2010. (Attachments:# l Text of Proposed Order) (Bowler,John)
                           (Entered: 06/14/2010)
06/15/2010                 Motion Submission as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                           Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re ill MOTION for
                           Extension of Time for the Production Deadline as to Consensual recordings until August
                           23, 2010 submitted to Chief Judge Flanagan for consideration. (Rudd, D.) (Entered:
                           06/15/2010)
06/15/2010                  MOTIONS as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                            Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi REFERRED to Magistrate
                            Judge: 419 MOTION for Extension of Time for the Production Deadline as to
                            Consensual recordings until August 23, 2010, 417 MOTION for Extension of Time Filing
                            of Motions Relating to Depositions of Foreign Witness until August 14, 2010 Motions
             ...         .. referred to.James E .. Gates. (Rudd, D.).(Entered: 06/15/2010)
06/18/2010         429     PRETRIAL MEMORANDUM in Response to DE #409 by Daniel Patrick Boyd (Graves,
                           Debra) (Entered: 06/18/2010)
06/18/2010         ill     ORDER GRANTING IN PART ill Government's Motion for Extension of Time for the
                           production deadline as to consensual recordings. Signed by USMJ James E. Gates on
                           6/18/10. (Cress, L.) (Entered: 06/18/2010)
06/25/2010         ii6 NOTICE offiling jointly proposed scheduling order and conference agenda (Kocher,
                           Barbara) (Entered: 06/25/2010)
06/29/2010         449     ORDER granting 447 Motion for Extension of Time to File Response/Reply as to Ziyad
                           Yaghi (8). The government shall file its response to the proposed sealed motion by
                           defendant Ziyad Yaghi at D.E. 388. by 2 July 2010. Signed by USMJ James E. Gates on
                           06/29/2010. Copies served electronically. (Baker, C.) (Entered: 06/29/2010)
06/30/2010         1iQ Minute Entry for proceedings held before USMJ James E. Gates:Status Conference as to
                            Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude
                            Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 6/30/2010.
                            Present - USA: Barb Kocher, Jason Kellhofer, John Bowler; Defendant: Debra Graves,
                            Rosemary Godwin, Thomas :McNamara, Robert McAfee,, Myron Hill, Jr., Joseph
                           Zeszotarski, Daniel Boyce, Douglas McCullough. Written Order to Follow. Court goes
                   ..    _ .forward with sealed discussions and ex parte matters. (Court Reporter Harry Hagopian)
                            (Powers, S.) (Entered: 06/30/2010)
07/01/2010         ill ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                           Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi re: Memorandum of Understanding
                           with attachment. Signed by Chief Judge Louise Wood Flanagan on 6/30/2010. Copies
                           served electronically. (Rudd, D.) (Entered: 07/01/2010)
07/12/2010         ill    First MOTION for Extension of Time Time to File Memorandum of Understanding
                          Regarding Classified Materials until July 15, 2010 by Daniel Patrick Boyd. (Attachments:
                          # 1 Text of Proposed Order) (Graves, Debra) (Entered: 07/12/2010)
07/14/2010         472    ORDER granting 469 Motion for Extension of Time to File Memorandum of
                          Understanding Regarding.Classified Materials as to Daniel Patrick Boyd (1). Signed by
                          Chief Judge Louise Wood Flanagan on 7/14/10. (Cress, L.) (Entered: 07/14/2010)
07/14/2010         ill    Sealed Document re: ill Order - Memoranda of Understanding by Federal Public
                          Defender's office. (Attachments: # 1 MOU - Rosemary Godwin, # 2 MOU - Diana ·
                          Pereira,# .3. MOU -Vidalia Patterson, # i MOU - Thomas McNamara,# j_ MOU -
                          Graham Hollett, # 2 MOU - John Hall, # 1 MOU - James Todd, # .8. MOU - Linda
                          Gantt, # .2 MOU - Melanie Fisher,# lQ. MOU - Stephen Gordon) (Cress, L.) (Entered:
    ;
                          07/14/2010)
07/14/2010         478    ORDER Setting Discovery Conference - Hearing Set for Tuesday, August 17, 2010 at
                          10:00 AM in Raleigh- 5th Floor Courtroom before US Magistrate Judge James E. Gates.
                          Counsel should review the order in its entirety for critical deadlines and information.


    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 19 of 56
                                                                                                                     71
             Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 20 of 31

                     Signed by US Magistrate Judge James E. Gates on 7/14/2010. (Callihan, J.) (Entered:
                     07/15/2010)
07/14/2010    479    ORDER ADOPTING the amended pretrial schedule in the table appended hereto in light
                     of the court's 11 June 2010 order (Docket Entry 412) continuing the trial of this matter as
                     to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd,
                     Mohammad Omar Aly Hassan, Ziyad Yaghi. Counsel should review the order and
                     amended pretrial schedule in the table appended hereto in its entirety for critical deadlines
                     and information. Signed by US Magistrate Judge James E. Gates on 7/14/2010. (Callihan,.
                     J.) (Entered: 07/15/2010)
07/15/2010    485   ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                    Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. This Order memorializes certain
                    rulings made at and other decisions reached based on the status conference held June
                    30,2010. Counsel should review the order in its entirety for critical information. Signed
                    by US Magistrate Judge James E. Gates on 7/15/2010. (Callihan, J.) (Entered:
                    07/16/2010)
07/16/2010          Terminate Deadlines as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                    Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar· Aly Hassan, Ziyad
                    Yaghi: 09/27/2010 Jury Selection deadline terminated. No longer a valid deadline.
                    (Baker, C.) (Entered: 07/16/2010)
07/19/2010    508   ORDER granting 499 Motion to Produce defendant at the July 29, 2010 conference as to
                    Moh~mmad Omar Aly Hassan (7). Counsel for all defendants should review the order in
                    its entirety for critical deadlines and information. Signed by Chief Judge Louise Wood
                    Flanagan on 7/19/10. (Cress, L.) (Entered: 07/20/2010)
07/21/2010    ill NOTICE offiling (Kocher, Barbara) (Entered: 07/21/2010)
07/26/2010    522   First MOTION to Produce Defendant at Status Conference by Daniel Patrick Boyd.
                    (Attachments:# l Text of Proposed Order) (Graves, Debra) (Entered: 07/26/2010)
07/26/2010          Motion Submission as to Daniel Patrick Boyd, Hysen Sherifi re 522 First MOTION to
                    Produce Defendant at Status Conference, 523 MOTION to Produce Defendant for
                    Hearing submitted to Chief Judge Flanagan for consideration; (Rudd, D.) (Entered:
                    07/26/2010)
07/26/2010          MOTIONS as to Daniel Patrick Boyd, Hysen Sherifi REFERRED to Magistrate Judge:
                    522 First MOTION to Produce Defendant at Status Conference, 523 MOTION to
                    Produce Defendant for Hearing Motions referred to James E. Gates. (Rudd, D.) (Entered:
                    07/26/2010)
07/28/2010   527    ORDER denying 522 Motion to Produce as to Daniel Patrick Boyd (1); denying 523
                    Motion to Produce as to Hysen Sherifi (2); denying 500 Motion to Produce as to Anes
                    Subasic (3); denying 509 Motion to Produce as to Zakariya Boyd (4). Signed by USMJ
                    James E. Gates on 7/28/2010. Copies served electronically. Copy to US Marshal. (Rudd,
                    D.) (Entered: 07/28/2010)
08/02/2010   fil ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                    Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi; re: Court's protective order at [DE
                    #188, as amended by DE #202] - Counsel should review the order in its entirety for
                    critical deadlines and information. Signed by USMJ James E. Gates on 7/30/2010. Copies
                    served electronically. (Rudd, D.) (Entered: 08/02/2010)
08/12/2010   538    Minute Entry for proceedings held before USMJ James E. Gates:Telephone Conference
                    with R. Daniel Boyce, counsel for Mohammad Omar Aly Hassan, held on 11 August
                    2010 regarding ex parte motion at D.E. 536. (CHAM, MB) (Entered: 08/12/2010)
08/12/2010   .5.1il NOTICE NOTICE OF PROPOSED AGENDA FOR STATUS CONFERENCE (Bowler,
                    John) (Entered: 08/12/2010)
                                                                    '
08/17/2010          Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                    Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi:
                    Status Conference reset for 8/17/2010 10:00 AM in Raleigh - 6th Floor Courtroom
                    before USMJ James E. Gates. This changes the courtroom only, everything else remains
                    the same. (Powers, S.) (Entered: 08/17/2010)


   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 20 of 56
                                                                                                                     7Z.
             Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 21 of 31
08/17/2010       ID         Minute Entry for proceedings held before USMJ James E. Gates:Status Conference as to
                            Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude
                            Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 8/17/2010.
                            Defendant Yaghi present with counsel. Written Order to follow. Next status conference
                            date is set for October 5th at 10:00 in Raleigh, NC. Court goes forward with sealed
                            discussions and ex parte matters (Court Reporter Harry Hagopian.) (Powers, S.) Modified
                            on 8/19/2010 to correct the date for the next status conference(Powers, S.). (Additional
                            attachment(s) added on 8/24/2010: # l Joint Proposed Order Regarding SBU Issues)
                            (Powers, S.). (Entered: 08/17/2010)
08/20/2010       ~          Order Setting Discovery Conference - Hearing set for Tuesday, October 5, 2010 at 10:00
                            AM in Raleigh - 5th Floor ~ourtroom before USMJ James E. Gates. Counsel ~hould
                            review the order in its entirety for critical deadlines and infonnation. Signed by USMJ
                            James E. Gates on 8/20/2010. Copies served electronically. (Rudd, D.) (Entered:
                            08/20/2010)
08/20/2010       557        SEALED ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes-Subasic, Zakariya
                            Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi; Re: "SBU" materials.
                            Signed by USMJ James E. Gates on 8/20/2010. Copies served on counsel. (Rudd, D.)
       ..    .     ..       (Entered: ·08/20/2010)
09/30/2010       .5.2.5.   NOTIC~ offiling Joint Agenda for 10/5/10 Status Conference. (Bowler, John) (Entered:
                           09/30/2010)
10/01/2010       596 NOTICE ofFiling Expert Reports (Bowler, John) (Entered: 10/01/2010)
10/05/2010       598       Minute Entry for proceedings held before US Magistrate Judge James E. Gates in
                           Raleigh: Status Conference as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                           Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi held on
                           10/5/2010. Present- US Attorney: Barb Kocher, John Bowler; Defendant: Debra Graves,
                           Rosemary Godwin, Thomas McNamara, Robert McAfee, Myron Hill, Jr., Joseph
                           Zeszotarski, Daniel Boyce, Douglas McCullough. Defendant Subasic present with
                           counsel. Interpreter affinned. The next status conference is scheduled for November 16,
                           2010. Written Order to Follow. Court goes forward with sealed discussions and ex parte
                           matters. (Court Reporter Harry Hagopian/FTR.) (Powers, S.). (Entered: 10/05/2010)
10/12/2010       601       Order Setting Hearings - Status Conference set for 11/16/2010 10:00 AM in Raleigh-
                           7th Floor - Courtroom 2 before US Magistrate Judge James E. Gates. Counsel should
                           review the order in its entirety for critical deadlines and infonnation. Signed by US
                           Magistrate Judge James E. Gates on 10/12/2010. Copies served electronically. (Rudd,
                           D.). (Entered: 10/12/2010)
10/1-3/2010· ·605 Notice:· The Court·has entered under seal a classified order denying in part and denying as
                  moot in part the motion to compel and for a protective order (DE 279). The order will be
                  served on all parties by the Court Security Officer or designee on October 14, 2010.
                  Notice served electronically. (Rudd, D.) (Entered: 10/13/2010)
10/27/2010   ill OFFICIAL TRANSCRIPT OF SCHEDULING CONFERENCE as to Daniel Patrick
                           Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan
                           Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 10/5/10, before Julige
                           Gates. Court Reporter Harry Hagopian, Telephone number (252) 637.-1200; e-mail:
                           hhagopian@aol.com. Transcript may be purchased through the Court Reporter or viewed
                           at the court public terminal before the deadline for Release of Transcript Restriction.
                           After that date it may be obtained through PACER. Please review Attorney obligations
                           regarding the redaction of electronic transcripts of court proceedings available on the
                           court's website. Redaction Request due 11/17/2010. Redacted Transcript Deadline set for
                           11/27/2010. Release of Transcript Restriction set for 1/25/2011. (Hagopian, Harry)
                           (Entered: 10/27/2010)
10/27/2010   ill SEALED OFFICIAL TRANSCRIPT OF EXPARTE HEARING WITH ALL
                           DEFENDANTS as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                           Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held
                           on 10-5-10, before Magistrate Judge Gates. Court Reporter Harry Hagopian, Telephone
                           number (252) 637-1200; e-mail: hhagopian@aol.com. Please review Attorney
                           obligations regarding the redaction of electronic transcripts of court proceedings available
                           at
                           http://www.nced.uscourts.gov/PDF_ Files/AttorneyTranscriptRedactionRequirements. pdf


   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 21 of 56
             Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 22 of 31

                        (Hagopian, Harry) (Entered: 10/27/2010)
10/27/2010             NOTICE of Filing of Official Transcript 626 SEALED Transcript, 625 Transcript, 628
                       SEALED Transcript, 627 Transcript. The parties have seven calendar days from the filing
                       of the transcript to file a Notice of Intent to Request Redaction. The parties must also
                       serve a copy on the court reporter or transcriber. After filing the Notice of Intent to
                       Request Redaction, a party must submit to the court reporter or transcriber, within 21
                       calendar days of the filing of the transcript, a written statement indicating where the
                       personal data identifiers to be redacted appear in the transcript. (Hagopian, Harry)
                       (Entered: 10/27/2010)
11/02/2010    638      RESPONSE in Opposition to Take Deposition Response in Opposition to Emergency
                       Motion by US Attorney as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                       Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad
                       Yaghi. (Bowler, John) Modified on 11/3/2010 to modify the docket text to reflect the
                       correct event. (Rudd, D.). (Entered: 11/02/2010)
11/12/2010    ill NOTICE offiling proposed agenda (Kocher, Barbara) (Entered: 11/12/2010)
11/16/2010    655      Minute Entry. for.proceedings held before.US Magistrate Judge James E. Gates: Status
                       Conference as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                       Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 11/16/2010. US
                       Attorney: Barb Kocher, John Bowler; Defendant: Debra Graves, Rosemary Godwin, Paul
                       Sun, John Wiles, Robert McAfee, Myron Hill, Jr., Joseph Zeszotarski, Daniel Boyce,
                       Douglas McCullough. Defendant Subasic present with counsel. Interpreter affirmed. The
                       next status conference is scheduled for January 11, 2011 at 10:00 am. Written Order to
                       Follow. Court goes forward with sealed discussions and ex parte matters (Court Reporter:
                       Rebecca Crunk/FTR.) (Powers, S.) (Entered: 11/16/2010)                        ·
11/16/2010    656 MOTION for Extension of Time for provision of proposed transcripts until December 22,
                  2010 by US Attorney as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                  Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad
                  Yaghi. (Attachments:# lText of Proposed Order) (Kocher, Barbara) (Entered:
                  11/16/2010)
11/17/2010             Motion Submission as to Daniel Patrick Boyd, F{ysen Sherifi, Anes Subasic, Zakariya
                       Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad
                       Yaghi re ill MOTION for Extension of Time for provision of proposed transcripts until
                       December 22, 2010 submitted to Chief Judge Flanagan for consideration. (Rudd, D.) ·
                       (Entered: 11/17/2010)
11/17/2010             MOTIONS as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                       Dylan Boyd, Mohammad Omar AlYHassan, Ziyad Yaghi REFERRED to Magistrate
                       Judge: .Q2Q. MOTION for Extension of Time for provision of proposed transcripts until
                       December 22, 2010 Motions referred to James E. Gates. (Rudd, D.) (Entered:
                       11/17/2010)
11/18/2010   .6.6..Q   Order Setting Discovery Conference - Hearings set for January 11, 201110:00 AM in
                       Raleigh - 5th Floor Courtroom before US Magistrate Judge James E. Gates. Counsel
                       should review the order in its entirety for critical deadlines and information. Signed by .
                       US Magistrate Judge James E. Gates on 11/16/2010. Copies served electronically. (Rudd,
                       D.) (Entered: 11/18/2010)
11/19/2010   663       ORDER granting 656 Motion for Extension of Time as to Daniel Patrick Boyd (1), Hysen
                       Sherifi (2), Anes Subasic (3), Zakariya Boyd (4), Dylan Boyd (5), Mohammad Omar Aly
                       Hassan (7), Ziyad Yaghi (8) -The government shall have until 12/15/10 to complete it
                       production of the transcripts of the remaining government-designated audio. Signed by
                       US Magistrate Judge James E. Gates on 11/19/2010. Copies served electronically. (Rudd,
                       D.) (Entered: 11/19/2010)
11/24/2010   670       SECOND SUPERSEDING INDICTMENT as to Daniel Patrick Boyd (1) count(s) lss,
                       2ss, 3ss, 4ss, 5ss, 6ss-7ss, 8ss, 9ss, lOss, llss, Hysen Sherifi (2) count(s) lss, 2ss, 4ss,
                       8ss, 1 lss, Anes Subasic (3) count(s) lss, 2ss, 12ss-13ss, Zakariya Boyd (4) count(s) lss,
                       2ss, 4ss, 8ss, Dylan Boyd (5) count(s) lss, 2ss, 5ss, Jude Kenan Mohammad (6) count(s)
                       lss, 2ss, Mohammad Omar Aly Hassan (7) count(s) lss, 2ss and Ziyad Yaghi (8) count(s)
                       lss, 2ss. (Marsh, K) (Entered: 12/01/2010)



   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 22 of 56
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 23 of 31
 12/07/2010    ill ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                       Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - This matter comes before the court
                       upon its review of the docket and notice of the protective order regarding sensitive but
                       unclassified materials entered December 10,2009 [DE #188], and amended December23,
                       2009 [DE #202]. Defendants are DIRECTED to provide by January 10, 2011, a list of all
                       individuals in the above categories to whom sensitive but unclassified material has or is
                       anticipated to be disclosed. Signed by Chief Judge Louise Wood Flanagan on 12/7/2010.
                       Copies-served electronically. (Rudd, D.) (Entered: 12/07/2010)
 12/15/2010    Q8.Q NOTICE of completion ofdisclosure ofSBUtranscripts (Kocher, Barbara) (Entered:
                       12/15/2010)
 12/30/2010    .62..1. ORDER in furtherance of clarification of docketing procedures and protocols - Signed by
                       Chief Judge Louise Wood Flanagan on 12/30/2010. Copies served electronically. (Baker,
                       C.) (Entered: 12/30/2010)
01/06/2011     1lQ NOTICE offiling ofproposed agenda; no items (Kocher, Barbara) (Entered: 01/06/2011)
01/10/2011     715    TEXT ORDER CONTINUING STATUS CONFERENCE: The status conference in this
. .
                      matter set for Tuesday, January 11, 2011, at 10:00 a.m. is CONTINUED until Thursday,
                      January n; 2011, at 10:00 a.m. The status conference will be held in Courtroom 2 .
                      Attendance requirements specified by previous orders remain in effect. Signed by US
                      Magistrate Judge James E. Gates on 1/10/2011. Copies served electronically. Copy to US
                      Marshal for service. (Rudd, D.) (Entered: 01/10/2011)
01/10/2011            Reset Hearings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                      Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi: Status Conference set for
                      1/13/2011 10:00 AM in Raleigh- 7th Floor - Courtroom 2 before USMJ James E. Gates.
                      (Rudd, D.) (Entered: 01/10/2011)
01/13/2011     1l2 Minute Entry for proceedings held before US Magistrate Judge James E. Gates: Status
                      Conference as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                      Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 1/13/2011. US
                      Attorney: Barb Kocher, John Bowler; Defendant: Debra Graves, Rosemary Godwin, Paul
                      Sun, Robert McAfee, Myron Hill, Jr., Joseph Zeszotarski, Daniel Boyce, Douglas
                      McCullough, James Ayers, II. Defendants Subasic and Yaghi present with counsel.
                      Interpreter affirmed. The next status conference is scheduled for February 22, 2011 at
                      10:00 am. Written Order to Follow. Court goes forward with sealed discussions and ex
                      parte matters (Court Reporter Rebecca Crunk/FTR.) (Powers, S.) (Entered: 01/13/2011)
01/18/2011    ru      ORDER- This case came before the court on 13 January 2011 for a status conference.
                      This order memorializes rulings made at and other decisions reached based on the
                      conference.·The-next conference shall beheld on Tuesday, 22 February 2011, at 10:00
                      a.m. in Courtroom 2 of the Terry Sanford Federal Building and Courthouse, 310 New
                      Bern Aven,ue, Raleigh, North Carolina. All counsel ofrecord shall attend. The presence
                      of defendants is not required. Signed by U.S. Magistrate Judge James E. Gates on
                      01/18/2011. Copies served electronically. (Baker, C.) (Entered: 01/18/2011)
01/18/2011            Set Hearings as to all defendants: Status Conference set for 2/22/2011 at 10:00 AM in
                      Raleigh - 7th Floor - Courtroom 2 before USMJ James E. Gates. (Baker, C.) (Entered:
                      01/18/2011)
01/25/2011    .116.   OFFICIAL TRANSCRIPT of STATUS CONFERENCE Proceedings as to Daniel Patrick
                      Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Ziyad Yaghi held on
                      1/13/2011, before Judge Gates. Court Reporter Rebecca Crunk Transcript may be viewed
                      at the court public terminal or purchased through the Court Reporter/Transcriber before
                      the deadline for Release of Transcript Restriction. After that date it may be obtained
                      through PACER. Please review Attorney obligations regarding the redaction of electronic
                      transcripts of court proceedings available on the court's website. Redaction Request due
                      2/15/2011. Redacted Transcript Deadline set for 2/25/2011. Release of Transcript
                      Restriction set for 4/25/2011. (Steele, F.) (Entered: 01/25/2011)
01/25/2011            NOTICE of Filing of Official Transcript - DE .ll6. - Transcript. The parties have seven
                      calendar days from the filing of the transcript to file a Notice of Intent to Request
                      Redaction. The parties must also serve a copy on the court reporter or transcriber. After
                      filing the Notice of Intent to Request Redaction, a party must submit to the court reporter
                      or transcriber, within 21 calendar days of the filing of the transcript, a written statement
                      indicating where the personal data identifiers to be redacted appear in the transcript.

      Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 23 of 56
                 Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 24 of 31

                           (Steele, F.) (Entered: 01/25/2011)
 01/25/2011                NOTICE OF CORRECTION re: 736 ·Transcript. Incorrect transcript format used.
                           Reporter has been directed to correct and refile. (Thuemmel Proctor, S.) (Entered:
                           02/03/201 1)
 01/28/201 l      ill ORDER as to Daniel-Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                           Mohammad Omar Aly Hassan, Ziyad Yaghi - As to all defendant's, it is ORDERED that
                           the deadline for defendants to make designations from the SBU recordings is hereby
                           extended to 2/28/11. Signed by US Magistrate Judge James E. Gates on 1/28/2011.
                           Copies served electronically. (Rudd, D.) (Entered: 01/28/2011)
 02/02/2011       12.3.    NOTICE OF HEARING as to Daniel Patrick Boyd: Arraignment and Plea set for
                           2/9/2011 01 :00 PM in New Bern - Courtroom before Cpief Judge Louise Wood
                           Flanagan. (Rudd, D.) (Entered: 02/02/2011)
02/03/2011        lli CORRECTED OFFICIAL TRANSCRIPT of STATUS CONFERENCE (Corrected as to
                           format.) Proceedings as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                           Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi held on 1/13/2011,
        .. . .      ..    .before Judge Gates. Court Reporter Rebecca Crunk. Transcript may be viewed at the
                          court public terminal or purchased through the Court Reporter/Transcriber before the
                          deadline for Release of Transcript Restriction. After that date it may be obtained through
                          PACER. Please review Attorney obligations regarding the redaction of electronic
                          transcripts of court proceedings available on the court's website. Redaction Request due -
                          2/24/2011. Redacted Transcript Deadline set for 3/6/2011. Release of Transcript
                          Restriction set for 5/4/2011. (Steele, F.) (Entered: 02/07/2011)
02/03/2011                NOTICE of Filing of Official Transcript - DE 12.1 - Transcript. The parties have seven
                          calendar days from the filing of the transcript to file a Notice of Intent to Request
                          Redaction. The parties must also serve a copy on the court reporter or transcriber. After
                          filing the Notice of Intent to Request Redaction, a party must submit to the court reporter
                          or transcriber, within 21 calendar days of the filing of the transcript, a written statement
                          indicating where the personal data identifiers to be redactyd appear in the transcript.
                          (Steele, F.) (Entered: 02/07/2011)
02/09/2011       12.!l Minute Entry for proceedings held before Chief Judge Louise Wood Flanagan in New
                          Bern: Arraignment as to Daniel Patrick Boyd (1) Count 1ss and 2ss held on 2/9/2011 -
                          Defendant advised of all rights, charges and penalties by the Court - Defendant Affirmed
                          - Plea entered by Daniel Patrick Boyd (1) - Guilty Count 1ss & 2ss - Plea Agreement -
                          Counts 3 through 1 lss to be Dismissed at Sentencing - Court accepts plea - Sentencing
                          set for a term not sooner than ninety (90) days - Defendant remanded to custody. (Court
                          Reporter Harry Ifagopian.) (Rudd, D.) (Entered: 02/09/2011)
02/09/2011       800      PLEA AGREEMENT (conditionally approved) as to Daniel Patrick Boyd. (Rudd, D.)
                          (Entered: 02/09/2011)
02/17/2011       .8l2. NOTICE offiling ofjoint agenda for status conference ofFeb 22, 2011 (Kocher,
                          Barbara) (Entered: 02/17/2011)
02/22/2011       m        Minute Entry for proceedings held before US Magistrate Judge James E. Gates:Status
                          Conference as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd,
                          Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad Yaghi held
                          on 2/22/2011. US Attorney: Barb Kocher, John Bowler; Defendant: Debra Graves,
                          Rosemary Godwin, Paul Sun, Robert McAfee, Myron Hill, Jr., Joseph Zeszotarski,
                          Michael McEnery, James Ayers, II. The next status conference is scheduled for April 4,
                          2011 at 1:00 pm. Written Order to Follow. Court goes forward with sealed discussions
                          and ex parte matters. (Court Reporter Harry Hagopian.) (Powers, S.) (Entered:
                          02/22/2011)
02/23/2011       823      ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes. Subasic, Zakariya Boyd, Dylan
                          Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Signed by US Magistrate Judge
                          James E. Gates on 2/22/2011. (Rudd, D.) MODIFIED on 3/9/2011 to UNSEAL per
                          instruction oforder. (Rudd, D.). (Entered: 02/23/2011)
02/24/2011. 829           Order Setting Hearings - Status Conference set for 4/4/2011 01 :00 PM in Raleigh - 5th
                          Floor Courtroom before US Magistrate Judge James E. Gates. Counsel should review the
                          order in its entirety for critical deadlines and information. Signed by US Magistrate Judge
                                                                                                             ,




    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 24 of 56
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 25 of 31

                          James E. Gates on 2/23/2011. Copies served electronically. (Rudd, D.) (Entered:
                          02/24/2011)
 02/24/2011       845    Motion re 823 Order by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                         Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi (Kocher,
                         Barbara) Modified on 3/7/2011 as to event naming convention only. (Callihan, J.)
                         Modified on 3/9/2011 to UNSEAL per order at DE #877. (Rudd, D.). Modified on
                         3/9/2011 (Rudd, D.). (Entered: 02/24/2011)
02/24/2011        846    MOTION to Seal Motion 845 Motion Objections and Request re: DE 823 by USA as to
                         Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd,
                         Mohammad Omar Aly Hassan, Ziyad Yaghi. (Attachments:# l Text of Proposed Order)
                         (Kocher, Barbara) Modified on 3/7/2011 as to event naming convention only. (Callihan,
                         J.) Modified on 3/9/2011 to correct language. (Rudd, D.). (Entered: 02/24/2011)
02/28/2011        858     OFFICIAL TRANSCRIPT of STATUS CONFERENCE Proceedings as to Daniel Patrick
                          Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly
                          Hassan and Ziyad Yaghi held on November 16, 2010, before Judge James E. Gates. Court
                          Reporter: Rebecca Crunk. Transcript may be viewed at the court public terminal or
                        . purchased through the Court-Reporter/Transcriber before the deadline for Release of
                          Transcript Restriction. After that date it may be obtained through PACER. Please review
                          Attorney obligations regarding the redaction of electronic transcripts of comt proceedings
                          available on the court's website. Redaction Request due 3/21/2011. Redacted Transcript
                          Deadline set for 3/31/2011. Release of Transcript Restriction set for 5/29/2011.
                          (Thuemmel Proctor, S.) (Entered: 02/28/2011)
02/28/2011               NOTICE of Filing of Official Transcript~ Transcript. The parties have seven calendar
                         days from the filing of the transcript to file a Notice of Intent to Request Redaction. The
                         parties must also serve a copy on the court reporter or transcriber. After filing the Notice
                         of Intent to Request Redaction, a party must submit to the court reporter or transcriber,
                         within 21 calendar days of the filing of the transcript, a written statement indicating
                         where the personal data identifiers to be redacted appear in the transcript. (Thuemmel
                         Proctor, S.) (Entered: 02/28/2011)
02/28/2011        869    Sentencing Scheduling Order Setting Hearings - Sentencing as to Daniel Patrick Boyd
                         set for 5/20/2011 09:30 AM in New Bern - Courtroom before Chief Judge Louise Wood
                         Flanagan. Absent a continuance, this order will constitute the only notice of hearing          I

                         provided by the court, The court's calendar will be made available approximately three         I
                         weeks prior to sentencing. Signed by Chief Judge Louise Wood Flanagan on 2/28/2011.
                         Copies-served electronically. (Rudd, D.) (Entered: 02/28/2011)
03/03/2011        m      MOTION for Forfeiture of Property for_Preliminary Order ofFo,feiture by USA as to
                         Daniel Patrick Boyd. (Attachments: # l Text of Proposed Order Preliminary Order of
                         Forfeiture) (West, Stephen) (Entered: 03/03/2011)
03/03/2011              Motion Submission as to Daniel Patrick Boyd re ID MOTION for Forfeiture of Property
                        for Preliminary Order ofForfeiture submitted to Chief Judge Flanagan for consideration.
                        (Rudd, D.) (Entered: 03/03/2011)
03/07/2011        876 PRELIMINARY ORDER OF FORFEITURE as to Daniel Patrick Boyd. Signed by Chief
                      Judge Louise Wood Flanagan on 3/6/2011. (Rudd, D.) (Entered: 03/07/2011)
03/07/2011        m     ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                        Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi - This matter comes now before the
                        court upon the government's recent filing reference (DE845) denominated "Statement of
                        Objection to and Request to Set Aside Order of Magistrate Judge." Any defendant
                        wishing to be heard in response shall have up to and until 3/11/11. Should the deadline
                        given in the order at issue expire tomorrow with no motion and supporting memorandum
                        being filed seeking permanent sealing of that order, any response shall, as a matter of
              I         course, be lodged directly on the docket. Signed by Chief Judge Louise Wood Flanagan
                        on 3/7/2011. Copies served electronically. (Rudd, D.) (Entered: 03/07/2011)
03/14/2011              NOTICE OF TELEPHONIC HEARING ON MOTION re 845 MOTION to Reconsider
                        823 ORDER: Telephonic Motion Hearing set for 3/17/2011 at 02:00 PM before Chief
                        Judge Louise Wood Flanagan. Attendance mandatory for government. All other
                        interested parties and/or defendants may appear. All counsel will be contacted in advance
                        of conference-by court personnel and provided the required dial-in information necessary


    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 25 of 56
                              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 26 of 31

                                      to participate. (Baker, C.) (Entered: 03/14/2011)
                 03/17/2011    898    NOTICE of Classified Ex Parte Filings ofFebruary 28, 2011 (Kocher, Barbara)
                                      (Entered: 03/17/2011)
                03/17/2011            Minute Entry for proceedings held before Chief Judge Louise Wood Flanagan in New
                                      Bern: Telephone Conference held on 3/17/2011 - John Bowler and Barb Kocher present
                                      for US Attorney - Robert McAfee present for Hysen Sherifi - Paul Sun present for Anes
                                      Subasic - Joseph Zesotarski present for Dylan and Zakariya Boyd and Michael McEnery
                                      present for Mohammed Hassan - Matters regarding the Government's Stateinent of
                                      Objection to and Request to Set Aside Order of Magistrate Judge {DE845]. Written order
                                      to follow. (Court Reporter Harry Hagopian.) (Rudd, D.) (Entered: 03/18/2011)
                03/17/2011     .8.22 ORDER re 845 PROPOSED SEALED MOTION filed by USA - The court, while taking
                                     the matter under advisement requested further supplement by the government by April 4,
                                     2011, informing of the progress of its production of the three remaining statements.
                                     Counsel should read order in its entirety for information and critical deadlines. Signed by
                                     Chief Judge Louise Wood Flanagan on 3/17/2011. (Rudd, D.) (Entered: 03/18/2011)
                0_3/31/2011ill NOTICE offiling Joint Agenda (Kocher,Barbara) (Entered:.03/31/2011)
                04/01/2011 .2.l1 PROPOSED SEALED Document by USA as to Daniel Patrick Boyd, Hysen Sherifi,
                                     Anes Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar
                                     Aly Hassan, Ziyad Yaghi (Bowler, John) (Entered: 04/01/2011)
                04/06/2011     lli Order Setting Hearing--:- Status Conference set for 5/17/2011 01 :00 PM in Raleigh..,. 5th
                                     Floor Courtroom before Magistrate Judge James E. Gates. Counsel should review the
                                     order in its entirety for critical deadlines and information. Signed by Magistrate Judge
                                     James E. Gates on 4/5/2011. (Rudd, D.) (Entered: 04/06/2011)
                04/06/2011     925   SEALED MOTION by USA as to Daniel Patrick Boyd (Attachments: # l Text of
                                     Proposed Order). (Bowler, John) (Entered: 04/06/2011)
                04/07/2011           NOTICE OF DEFICIENCY by USA as to Daniel Patrick Boyd re: 925 PROPOSED
                                     SEALED Motion - Counsel must file a Motion to Seal along with a proposed order
                                     pursuant to Section "T" of the Policy and Procedures Manuel for CM/ECF. (Rudd, D.)
_____,- .....                        (Entered: 04/07/2011)
                04/07/2011    22..6 MOTION to Seal Document lli PROPOSED SEALED MOTION by USA as to Daniel
                                    Patrick Boyd by USA as to Daniel Patrick Boyd. (Attachments:# l Text of Proposed
                                     Order) (Bowler, John) (Entered: 04/07/2011)
                04/08/2011    927    ORDER granting 926 Motion to Seal Document as to Daniel Patrick Boyd. Signed by
                                     Chief Judge Louise Wood Flanagan on 4/8/2011. (Rudd, D.) (Entered: 04/08/2011)
                04/08/2011    928    SEALED ORDER as to Daniel Patrick Boyd. Signed by Chief Judge Louise Wood
                                     Flanagan on 4/8/2011. (Rudd, D.) (Entered: 04/08/2011)
                04/08/2011           Minute Entry for ex parte proceedings held before United States Magistrate Judge James
                                     E. Gates: Telephone conference held on 4/8/11 regarding ex parte evidence review
                                     matter.,Attending as liaison for certain defendants represented by CJA panel counsel:
                                     James M. Ayers, II. 10 Minutes. Per Judge Gates chambers. (Rudd, D.) (Entered:
                                     04/11/2011)
                04/08/2011           Terminate Deadlines and Hearings as to Daniel Patrick Boyd: Sentencing continued.
                                     (Rudd, D.) (Entered: 04/12/2011)
                04/26/2011    218.   OFFICIAL TRANSCRIPT OF STATUS CONFERENCE: Proceedings as to Daniel
                                     Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd, Mohammad
                                     Omar Aly Hassan, Ziyad Yaghi held on 4/4/2011, before Judge Gates. Transcriber
                                     Rebecca Crunk. Transcript may be viewed at the court public terminal or purchased
                                     through the Court Reporter/Transcriber before the deadline for Release of Transcript
                                     Restriction. After that date it may be obtained through PACER. Please review Attorney
                                     obligations regarding the redaction of electronic transcripts of court proceedings available
                                     on the court's website. Redaction Request due 5/17/2011. Redacted Transcript Deadline
                                     set for 5/27/2011. Release of Transcript Restriction set for 7/25/2011. (Steele, F.)
                                     (Entered: 04/26/2011)



                    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 26 of 56
                                                                                                                                    '7(
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 27 of 31
 04/26/2011              NOTICE of Filing of Official Transcript - DE .2.l8. -Transcript. 1'he parties have seven
                         calendar days from the filing of the transcript to file a Notice of Intent to Request
                         Redaction. The parties must also serve a copy on the court reporter or transcriber. After
                         filing the Notice of Intent to Request Redaction, a party must submit to the court reporter
                         or transcriber, within 21 calendar days of the filing of the transcript, a written statement
                         indicating where the personal data identifiers to be redacted appear in .the-
                                                                                                       transcript. --
                                                                               --                             -- -·
                         (Steele, F.) (Entered: 04/26/2011)
04/26/2011               NOTICE OF CORRECTION re: 938 Transcript. Transcript cover sheet incorrectly lists
                         additional US Attorney. Reporter has been notified of error and will refile. (Thuemmel
                         Proctor, S.) (Entered: 04/26/2011)
04/26/2011      2.3.2   CORRECTED OFFICIAL TRANSCRIPT OF STATUS CONFERENCE Proceedings as
                        to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan Boyd,
                        Mohammad Omar Aly Hassan, Ziyad Yaghi held on 4/4/11, before Judge Gates. Court
                        Reporter Rebecca Crunk. Transcript may be viewed at the court public terminal or
                        purchased through the Court Reporter/Transcriber before the deadline for Release of
                        Transcript Restriction. After that date it may be obtained through PACER. Please review
                        Attorney obligations regarding the redaction of electronic transcripts of court proceedings
               ...      availab_le on the court'-s website. Redaction Request due 5/17/2011. Redacted Transcript
                        Deadline set for 5/27/2011. Release of Transcript Restriction set for 7/25/2011. (Steele,
                        F.) (Entered: 04/26/2011)
04/26/2011              NOTICE of Filing of Official Transcript- DE123_2 -Transcript. The parties have seven
                        calendar days from the filing of the transcript to file a Notice of Intent to Request
                        Redaction. The parties must also serve a copy on the court reporter or transcriber. After
                        filing the Notice of Intent to Request Redaction, a party must submit to the court reporter
                        or transcriber, within 21 calendar days of the filing of the transcript, a written statement
                        indicating where the personal data identifiers to be redacted appear in the transcript.
                        (Steele, F.) (Entered: 04/26/2011)
05/02/2011      .2.i4 ORDER denying as moot .8.1-5. PROPOSED Sealed Motion as to Daniel Patrick Boyd (1),
                        Hysen Sherifi (2), Anes Subasic (3), Zakariya J3oyd (4), Dylan Boyd (5), Mohammad
                        Omar Aly Hassan (7), Ziyad Yaghi (8). Counsel should read order in its entirety for
                        critical information. Signed by Chief Judge Louise Wood Flanagan on 5/2/2011. (Rudd,
                        D.) (Entered: 05/02/2011)
05/23/2011 1001         ORDER as to Di:iniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyq, Dylan
                        Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi - This matter comes before the court
                        on notice given by defendants pursuant to section five of the Classified Information
                        Procedures Act ("CIP A"). Counsel should read order in its entirety for critical
                        information and-deadlines. Signed by Chief Judge Louise Wood Flanagan on 5/23/2011.
                        (Rudd, D.) (Entered: 05/23/2011)
05/24/2011 .lfil.1      ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                        Boyd, Mohammad Omar Aly Hassan, Ziyad Y aghi - This case came before the court on
                        5/17/2011 for a status conference and Hearing on prose MOTION filed by Anes Subasic
                        963 - Counsel should read order in its entirety for critical information and deadlines.
                        Signed by Magistrate Judge James E. Gates on 5/23/2011. (Rudd, D.) (Entered:
                        05/24/2011)
05/31/2011 li!.51       ORDER granting 1048 Motion for Extension of Time - It is hereby ORDERED the time
                        for the United States to provide its objections/consent to 18 remaining designations of
                        defendant Subasic is hereby extended to June 3, 2011. Signed by Chief Judge Louise
                        Wood Flanagan on 05/31/2011. (Baker, C.) (Entered: 05/31/2011)
05/31/2011 lQ22.        NOTICE by USA PURSUANT TO Fed. R. Crim. P. 404(b) as to Hysen Sherifi, Anes
                        Subasic, Zakariya Boyd, Dylan Boyd, Mohammad Omar Aly Hassan and Ziyad Yaghi.
                        (Bowler, John) (Entered: 05/31/2011)
06/03/2011    Nm        NOTICE of United States Disclosure ofFinal Set ofProposed Changes to Defendants'
                        Designations ofSensitive Recordings (Kocher, Barbara) (Entered: 06/03/2011)
06/09/2011    llilli    Order as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                        Boyd, Mohammad Omar Aly Hassan, Ziyad Yaghi. Motions Hearing and Rule 16 Status
                        Conference set for 7/29/2011 at 9:30 AM in New Bern - Courtroom before Chief Judge
                        Louise Wood Flanagan. Counsel should refer to Order for critical information. Signed by
                        Chief Judge Louise Wood Flanagan on 6/9/2011. (Tripp, S.) (Entered: 06/09/2011)

    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 27 of 56
                Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 28 of 31
06/10/2011      ill2. ORDER as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan and Ziyad Y aghi re 1.1M - The court hereby
                       AMENDS said order to reflect that the status conference will take place pursuant to Rule
                       17 .1 of the Federal Rules of Criminal Procedure, which provides that on its own
                       initiative, the court may hold pretrial conference to promote a fair and expeditious trial.
                       Signed by Chief Judge Louise Wood Flanagan on 6/10/2011. (Rudd, D.) (Entered:
                       06/10/2011)
07/12/2011 1222        ORDER denying 1046 Motion in Limine as to Hysen Sherifi, Anes Subasic, Zakariya
                       Boyd, Dylan Boyd, Mohammad Omar Aly Hassan and Ziyad Yaghi. Signed by Chief
                       Judge Louise Wood Flanagan on 7/11/2011. (Rudd, D.) (Entered: 07/12/2011)
07/15/2011      .lli1 NOTICE RE: SUB.MISSION OF JURY QUESTIONNAIRE (Attachments: # l
                       PROPOSED JURY QUESTIONNAIRE) (Bowler, John) (Entered: 07/15/2011)
07/26/2011 1257        Return of Service by US Marshal re Process Receipt and Return 876 on 7/21/2011.
                       (Rudd, D.) (Entered: 07/27/2011)
07/26/2011 1258        Return of Service by US-Marshal re Process Receipt and Return 876 on 7/21/2011.
                       (Rudd, D.) (Entered: 07/27/2011)
07/27/2011 1259        Return of Service by US Marshal re Process Receipt aild Return 876 on.7/21/2011.
                       (Rudd, D.) (Entered: 07/27/2011)
08/05/2011 1286 NOTICE ofFiling, in camera and under seal, a classified ex parte supplement (Kocher,
                Barbara) (Entered: 08/05/2011)
08/10/2011 1298       MOTION to Quash Subpoena by Daniel Patrick Boyd. (Attachments: # l Exhibit 1 -
                      Subpoena,# 2 Exhibit 2 - Subpoena) (Godwin, Rosemary) (Entered: 08/10/2011)
08/18/2011      ill.I MOTION for Reconsideration re 1321 Daubert Hearing,,,,,, and Notice re: Accomodation
                      as to Transcript by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                      Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan,
                      Ziyad Yaghi. (Bowler, John) (Entered: 08/18/2011)
08/25/2011      .lli2. RESPONSE in Opposition by Mohammad Omar Aly Hassan as to Daniel Patrick Boyd re
                       1298 First MOTION to Quash Subpoena (Attachments:# l Exhibit A- Clifford S.
                      Fishman, Defense Access to a Prosecution Witness Psychotherapy or Counseling
                      Records, 86 Oregon L. Rev. 1 (2007)) (Boyce, R.) (Entered: 08/25/2011)
08/26/2011      Ui8. Memorandum in Support by Ziyad Yaghi as to Daniel Patrick Boyd, Hysen Sherifi, Anes
                      Subasic, Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly
                      Hassan, Ziyad Yaghi re 1123 MOTION for Hearing Daubert Hearing Prior to Trial to
                      Determine Admissibility/Inadmissibility ofExpert Testimony (Ayers, James) (Entered:
        '   "

                      08/26/2011)                                                          ..
08/29/2011 .Ll.1Q NOTICE (Reply to Omar Hassan's DE 115..2.Response to Defendant's Motion to Quash
                  Subpoena (Graves, Debra)(Entered: 08/29/2011)
08/29/2011 1371       NOTICE (Amended Reply to DE 1352 Response in Opposition to Defendant's Motion to
                      Quash Subpoena). (Godwin, Rosemary) (Entered: 08/29/2011)
08/31/2011 1382       Order as to Daniel Patrick. Boyd, Hysen Sherifi, Anes Subasic, Zakariya Boyd, Dylan
                      Boyd, Mohammad Omar Aly Hassan, and Ziyad Y aghi - This matter is before the court
                      on defendant Omar Hassan's response to order 1380. Where the response indicates that
                      all defendants join in the request, for the continued efficient administration of this case,
                      the court sets this matter for hearing on 9/19/2011 at 9:00 AM in New Bern - Courtroom
                      before Chief Judge Louise Wood Flanagan. Certified copy served via U.S. Mail on Anes
                      Subasic. Signed by Chief Judge Louise Wood Flanagan on 8/31/11. (Tripp, S.) (Entered:
                      08/31/2011)
09/02/2011            MOTION as to Daniel Patrick Boyd REFERRED to Magistrate Judge James E. Gates:
                      1298 First MOTION to Quash Subpoena. (Rudd, D.) (Entered: 09/02/2011)
09/07/2011 1402       ORDER as to Daniel Patrick Boyd and Mohammad Omar Aly Hassan re 1298 First
                      MOTION to Quash Subpoena filed by Daniel Patrick Boyd. Daniel Boyd is DIRECTED
                      to file no later than 5:00 p.m. on 9/8/2011 affidavits or other evidence showing that the
                      subpoenaed documents are subject to the attorney-client privilege and/or work-product
                      doctrine, including, but not limited to, evidence demonstrating the scope of services

   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 28 of 56
             Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 29 of 31

                      provided by Drs. Corvin and Hilkey. Signed by Magistrate Judge James E. Gates on
                      9/7/2011. (Rudd, D.) (Entered: 09/07/2011)
 09/08/2011 1407      NOTICE Supplemental Reply to Omar Hassan 's Response to Defendant's Motion to
                       Quash Subpoena re 1402 Order,, 1111 Notice (Other) (Attachments: # 1 Exhibit
                      Attachment 1 Expert or Consulant Service Contract - Dr. James Hilkey, # 2. Exhibit
                      Attachment 2 Expert or Consulant Service Contract - Dr. James Hilkey, # .3. Exhibit
                      Attachment 3 Expert or Consulant Service Contract - Dr. George Corvin, #~Exhibit
                      Attachment 4 Attachment 1 Expert or Consulant Service Contract - Dr. George Corvin, #
                      j_ Exhibit Guide to Judiciary Policy, Vol. 14, Appx. lB, #§.Exhibit Affidavit of Dr:
                      James Hilkey, # 1 Exhibit Affidavit of Dr. George Corvin) (Graves, Debra) (Entered:
                      09/08/201-1)      .
09/12/2011 1420       ORDER granting 1298 Motion to Quash as to Daniel Patrick Boyd. Signed by Magistrate
                      Judge James E. Gates on 9/12/2011. (Rudd, D.) (Entered: 09/12/2011)
09/14/2011 1428       NOTICE Objection to Admissibility of Government's Audio Recordings (Ayers, James)
                      (Entered: 09/14/2011)
09/.1.5/2011 1436 NOTICE ofDeclaration ofPublication. (Attachments: # 1 Exhibit A - Advertisement
                  Certification Report) (West, Stephen) (Entered: 09/15/2011)
09/15/2011   Hl2      MOTION to Compel Computer Access by Ziyad Yaghi as to Hysen Sherifi and Ziyad
                      Yaghi. (Attachments:# 1 Text of Proposed Order) (Ayers, James) (Entered: 09/15/2011)
09/15/2011 1440       Proposed Voir Dire by Ziyad Yaghi as to Hysen Sherifi, Mohammad Omar Aly Hassan
                      and Ziyad Yaghi (Ayers, James) (Entered: 09/15/2011)
10/18/2011   llli. NOTICE OF HEARING as to Daniel Patrick Boyd, Zakariya Boyd and Dylan Boyd:
                      Sentencing set for 12/20/2011 at 9:30 AM in New Bern - Courtroom before District
                      Judge Louise Wood Flanagan. (Rudd, D.) (Entered: 10/18/2011)
11/02/2011 1537       MOTION for A Final Order ofForfeiture by USA as to Daniel Patrick Boyd.
                      (Attachments:# 1 Text of Proposed Order) (West, Stephen) (Entered: 11/02/2011)
11/02/2011            Motion Submitted District Judge Louise Wood Flanagan as to Daniel Patrick Boyd re
                      lill MOTION for F()rfeiture of Property for Final Order ofFoifeiture. (Rudd, D.)
                      (Entered: 11/02/2011)
11/02/2011 ll4Q FINAL ORDER OF FORFEITURE as to Daniel Patrick Boyd. Signed by District Judge
                Louise Wood Flanagan on 11/2/2011. (Rudd, D.) (Entered: 11/02/2011)
11/28/2011 1549         MOTION to Continue Sentencing as to all 3 Boyds by USA as to Daniel Patrick Boyd,
                     · -Zakariya Boyd; Dylan Boyd. (Attachments: # 1 Text of Proposed Order) (Bowler, John)
                        (Entered: 11/28/2011)
11/29/2011            Motion Submitted to District Judge Louise Wood Flanagan as to Daniel Patrick Boyd,
                      Zakariya Boyd, Dylan Boyd re 1549 MOTION to Continue Sentencing as to all 3 Boyds.
                      (Rudd, D.) (Entered: 11/29/2011)
11/30/2011   .lli1    ORDER granting ll19, Motion to Continue as to Daniel Patrick Boyd (1); denying~
                      Motion to Continue as to Zakariya Boyd (4) and Dylan Boyd (5). Counsel should read
                      order in its entirety for critical information. Signed by District Judge Louise Wood
                      Flanagan on 11/29/2011. (Rudd, D.) (Entered: 11/30/2011)
11/30/2011           Terminate Hearing as to Daniel Patrick Boyd: Sentencing continued as to Daniel Boyd
                     ONLY. Sentencing date to'be determined. See order at 1554. (Rudd, D.) (Entered:
                     11/30/2011)
12/22/2011 1585      NOTICE OF ATTORNEY APPEARANCE: Rosemary Godwin appearing for Daniel
                     Patrick Boyd (Godwin, Rosemary) (Entered: 12/22/2011)
03/15/2012 1fil.B. US Marshal Return of Service on Final Order of Forfeiture executed as to Daniel Patrick
                   Boyd on 3/14/2012. This document has been redacted pursuant to the E-Government Act
                   and the federal rules. The unredacted version of this document has been filed under seal.
                   (Grady, B.L(Entered: 03/16/2012)
03/15/2012 1819      Unredacted Document - 1818 USM Return Executed. (Grady, B.) (Entered: 03/16/2012)



    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 29 of 56
              Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 30 of 31
04/11/2012 l8fil. US Marshal Return of Service executed as to Daniel Patrick Boyd - Final Order of
                  Forfeiture served on 4/5/2012. (Grady, B.) (Entered: 04/11/2012)
04/12/2012 1.81:l US Marshal Return of Service executed as to Daniel Patrick Boyd - Final Order of
                  Forfeiture served on 3/29/2012. (Grady, B.) (Entered: 04/12/2012)
06/18/2012                   Set Hearing as to Daniel Patrick Boyd: Sentencing set for 8/24/2012 at 2:00 PM in New
                             Bern - Courtroom before District Judge Louise Wood Flanagan. (Tripp, S.) (Entered:.
                             06/18/2012)
07/05/2012 2066              PRESENTENCE INVESTIGATION REPORT (Sealed) as to Daniel Patrick Boyd.
                             (Carte, J.) (Entered: 07/05/2012)
08/17/2012 2Q2.l             SEALED Document by Daniel Patrick Boyd (Attachments:# l Exhibit Psychological
                             Report,# 2. Exhibit Psychiatric Report) (Graves, Debra) Modified on 8/20/2012 to
                             remove "proposed" from docket text. (Tripp, S.). (Entered: ·08/17/2012)
08/17/2012 2093              MOTION to Seal 2091 PROPOSED SEALED Document by Daniel Patrick Boyd.
                             (Attachments:# l Text of Proposed Order) (Graves, Debra) (Entered: 08/17/2012)
.08/18/2012   ...           . Motion Submitted to District Judge Louise Wood Flanagan as to Daniel Patrick Boyd .
                              regardip.g 2093 MOTION to Seal 2091 PROPOSED SEALED Document. (Tripp, S.)
                    I
                              (Entered: 08/18/2012)
                        '
08/20/2012 2Q21 ORDER granting 2.Q.9.l Motion to Seal as to Daniel Patrick Boyd. Signed by District
                Judge Louise Wood Flanagan on 8/20/12. (Tripp, S.) (Entered: 08/20/2012)
08/24/2012 2111              Minute Entry for proceedings held before District Judge Louise Wood Flanagan in New
                             Bern: Sentencing held on 8/24/2012 for Daniel Patrick Boyd - Defendant present with
                             counsel - Assistant U.S. Attorneys present for USA- Bureau of Prisons -180 months on
                             Count 1ss, and a term of 216 months on Count 2ss, to be served concurrently producing a
                             total imprisonment term of 216 months - Supervised Release - 3 years on Count 1ss and
                             a term of 5 years on Count 2ss, such terms to run concurrently, producing a total term of
                             5 years - Special Conditions imposed - Special Assessment $200.00 - due in full
                             immediately - Fine $3,000.00 (interest waived) - due in full immediately -
                             Recommendations include placement at Federal Correctional Institution at Butner, NC -
                             Defendant advised of appeal rights and remanded to custody of US Marshal. (Court
                             Reporter - Harry Hagopian) (Tripp, S.) (Entered: 08/24/2012)
08/24/2012                   SEALED ORAL ORDER as to Daniel Patrick Boyd. Entered in open court by District
                             Judge Louise Wood Flanagan on 8/24/12. (Tripp, S.) (Entered: 08/24/2012)
08/24/2012                    ORAL MOTION for Downward Departure by Daniel Patrick Boyd. (Tripp, S.) (Entered:
                            · 08/24/2012)
08/24/2012                   ORAL ORDER denying ORAL MOTION for Downward Departure filed by Daniel
                             Patrick Boyd. Entered in open court by District Judge Louise Wood Flanagan on 8/24/12.
                             (Tripp, S.) (Entered: 08/24/2012)
08/24/2012 2115              JUDGMENT as to Daniel Patrick Boyd- Bureau of Prisons - 180 months on Count lss,
                             and a term of 216 months on Count 2ss, to be served concurrently producing a total
                             imprisonment term of 216 months -:- Supervised Release - 3 years on Count 1ss and a
                             term of. 5 years on Count 2ss, such terms to run concurrently, producing a total term of 5
                             years - Special Conditions imposed - Special Assessment $200.00 - due in full
                             immediately- Fine $3,000.00 (interest waived) - due in full immediately-
                             Recommendations include placement in the Federal Correctional Institution at Butner,
                             NC. Signed by District Judge Louise Wood Flanagan on 8/24/12. (Tripp, S.) (Entered:
                             08/28/2012)
11/24/2014 2204             OFFICIAL TRANSCRIPT OF SENTENCING HEARING PROCEEDINGS as to Daniel
                            Patrick Boyd held on August 24, 2012, before District Judge Louise W. Flanagan. Court
                            Reporter Harold Hagopian. Transcript may be viewed at the court public terminal or
                            purchased through the Court Reporter before the deadline for Release of Transcript
                            Restriction. After that date it may be obtained through PACER. Please review Attorney
                            obligations regarding the redaction of electronic transcripts of court proceedings available
                            on the court's website. Redaction Request due 12/18/2014. Redacted Transcript.Deadline
                            set for 12/28/2014. Release of Transcript Restriction set for 2/25/2015. (Thuemmel
                            Proctor, S.) (Entered: 11/24/2014)


   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 30 of 56
                   Case: 5:09-cr-216-1 As of: 03/08/2019 12:56 PM EST 31 of 31
11/24/2014 2205          SEALED OFFICIAL TRANSCRJPT OF SENTENCING HEARING PROCEEDINGS as
                         to Daniel Patrick Boyd held on August 24, 2012, before District Judge Louise W.
                         Flangan. Court Reporter Harold Hagopian. Please review Attorney obligations regarding
                         the redaction of electronic transcripts of court proceedings available on the court's
                         website. (Thuemmel Proctor, S.) (Entered: 11/24/2014)
11/24/2014               NOTICE of Filing of Official TranscriptZ2Q.5. SEALED Transcript, 2204 Transcript. The
                         parties have seven calendar days from the filing of the transcript to file a Notice oflntent
                         to Request Redaction. The parties must also serve a copy on the court reporter or
                         transcriber. After filing the Notice oflntent to Request Redaction, a party must submit to
                         the court reporter or transcriber, within 21 calendar days of the filing of the transcript, a
                         written statement indicating where the personal data identifiers to be redacted appear in
                         the transcript. (Thuemmel Proctor, S.) (Entered: 11/24/2014)
01/24/2018 2274 MOTION to Withdraw as Attorney of Government Forfeiture Counsel by Stephen A.
                West.filed by USA as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad
                Yaghi. (Attachments:# l Text of Proposed Order) (West, Stephen) (Entered: 01/24/2018)
01/24/2018 2275
   •     I •   •
                        ORD~R granting 2274 Motion to Withdraw a~ Attorn_ey. Stephen A. West
                        withdrawn from case as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic,
                        Zakariya Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly
                        Hassan, Ziyad Yaghi- Signed by District Judge Louise Wood Flanagan on
                        1/24/2018. (Tripp, S.) (Entered: 01/24/2018)
11/27/2018              Attorney update in case as to Daniel Patrick Boyd, Hysen Sherifi, Anes Subasic, Zakariya
                        Boyd, Dylan Boyd, Jude Kenan Mohammad, Mohammad Omar Aly Hassan, Ziyad
                        Yaghi. Attorney Seth Morgan Wood terminated. (Tripp, S.) (Entered: 11/27/2018)
02/26/2019 2302         COPY REQUEST by Daniel Patrick Boyd. (Forwarded to T. Blankenship for processing)
                        (Attachments:# l Envelope) (Tripp, S.) (Entered: 02/26/2019)
02/26/2019 2303         Letter to Daniel Patrick Boyd regarding copy request. (Tripp, S.) (Entered: 02/26/2019)




       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 31 of 56
    THE UNITED STATES OF AMERICA- Plaintiff;



         6-
    ------ oYj)_
             - Defendant, Pro Se;
    MOTION for .DISCLOSURE of: GRAND JURY TRANSCRIPTS, BALLOT, or RECORD for INSPECTION; INDICTMENT; and
    CRIMINAL COMPLAINT
                                                                                       .
   NOW COMES movant t>"1At,e.t &YD , acting in proper person, to respectfully request this Court to issue an "Order of             ,
   Disclosure" for several essential documents pertaining to his criminal prosecution. The documents requested for disclosure are: 1
   grand jury hearing transcripts, ballot, or record for inspection; indictment pertaining to the criminal charge; and criminal
   complaint.                                                         ·

   lri support of the foregoing, the movant states the following facts:

   I . REASONS (INJUSTICE ARGUMENT)
                                                                                   .                       .

   a) Capital.or infamous crimes may not be charged against any person without presentment of an indictment by a grand jury·of
   his peers;

  b) Grand jury transcripts, ballots, and records must be available for inspection so as to determine the validity of those
  proceedings;

  c) An -affidavit of criminal complaint is required to establish probable cause of any potential criminal conduct;
                                            .
  d) Without an indictment, no jurisdiction is established;

  e) If jurisdiction is not established, no person may be detained;

  f) If the Rules of criminal procedure are significantly violated, a person's due process rights are violated;
                                                                                                       '
  g) Due process includes "life, liberty, and the pursuit of happiness" or "property" which are stripped by incarceration;
                               c(),rf/ RIie..,. "'Pt? ?lo~,~fl /rlll7t"l2/lf-t-
  h) Movant was convicted of '16/tR" l(/r1'S' if ,wu1<eet:,,• I 3 United States Code, section23J ~ subsection ( /9 );

 i) Without disclosure of the requested documents, movant cannot ascertain whether or not his due process rights were upheld;

 j) Their absence on the court's docket indicates injustice;

 k) The hearings pursuant to some or all of these documents and their inclusion on the record were not docketed by the court,
 and;                                                                          ·

 I) Movant is financially incapable of procuring tl1ese documents without the court's assistance.

 II. REQUEST for1RELIEF

- Movant requests the following documents for disclosure:

a) Grand Jury Transcripts;

b) Grand Jury Ballot;
                                                                                                                              I'   I
                                                                                                                                       ...




                     Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 32 of 56
    c) Grand Jury Record;
                          -·.   -----··....,...~---------   .   -·------~----.-·- -·---------


    d) Indictment, duly endorsed by its foreperson and the United States Attorney, and:

    e) Criminal Complaint.

    Ill . GROUNDS

   A potential injustice is suspected and is argued. Movant believes that his prosecution may have been in violation of the
   constitution's Fourth Amendment. If the required documents for a valid arrest were not present, Federal Statutory rights were
   violated. The argument arises from the fact that some are currently not docketed in the court's record. A sound Affidavit of
   Criminal Complaint seems to be non-existent, according to the court's docket. Such an absence of Complaint would mean that
   essential facts constituting the jurisdiction to determine the charges are also absent. Under Federal Rules of Criminal
   Procedure Three (3) and Four (4), the purpose of such a Complaint is to enable the appropriate magistrate to determine
   whether the required probable cause to support a warrant exists. [Giordenello v. United States, 357 U.S. 480, 2 L. Ed. 2d 1503,
   78 S. Ct. 1245]

     The absence of those documents means that the government, in its prosecution, failed to comply with the rules prescribed
     under the authority of Congress. In the acts of June 29th, 1940 ch. 445, 18 USC (former) statute 687 and statute 3771,
 · ·congress· detailed the·proceedings·in a-criminal-case prior to and including the verdict. By failing to comply, the Fifth
    Amendment of the Constitution and ·the laws of the United States are violated. Implicitly jurisdictional, the constitution states,
    "No person shall be held to answer for a capital or otherwise infamous crime unless on presentment of Indictment by a Grand
    Jury... " Therefore, movarit had a right to a grand jury indictment. Yet, the record of the court docket contains no account of such
    a hearing. Therefore, without disclosure of the records, it is impossible to determine whether movant was ever actually indicted.
    In Ex parte Bain 121 U.S. 1, 7 S. Ct. 781, 30 L. Ed. 849, (1887), the Supreme Court held that District Courts have no jurisdiction
   to charge a person if material complications abound vis-a-vis the grand jury's impaneling or competency on finding the
   indictment. A trial on such an indictment is void.

   It is conceivable that the Court lacked authority to performed the functions authorized by law in its criminal proceedings, as
  delineated in Rule Six (6) pf Federal Criminal Procedure. That would mean that movant was deprived of his Constitutional and .
  Statutory rights as of ""J1.c \1/   the    2 7-1(       , 200q. He is an American citizen. Disclosure is required as It is not
  possible to determined whether the arrest conformed to Rule (9) of Federal Criminal Procedure, Arrest Warrant or Summons or
  Indictment or Information.

     If no·indictment can be produced, the essential elements of Fed.F.Cr.P 6(a) are not affirmatively demonstrated. A lawfully
     impaneled Jury of twelve must concur with the Indictment, as In subsection 6(c), for it to reach the status of "true bill." The
     purpose of an independent grand jury is not only to investigate possible criminal conduct but also to act as a "protector of
   · citizens from arbitrary and oppressive governmental action." The grand jury's explicit purpose is to "stand between the
     prosecutor and the accused," determining the legit[macy of charges or whether It "is dictated by malice or personal ill." Cf. Hale
·· v. Henkell201 U;S; 42 (1906); Former Supreme Court Justice A. Scalia expounds, in United States v. Williams, 504 U.S. 36
    (1992), that the grand jury Is the equivalent of a fourth branch of government not to be tampered with by any other branch.

  Movant was never accorded the right to inspect the grand jury ballot or record, which indicates the exact number of jurors in
 concurrence with finding the indictment. It is unkllown if such a record was properly maintained. The docket sheet for the court
 does not indicate that the grand jury ever conv~ned, in fact, and no entry for it is evident. Douglas Oil Co. of California v. Petrol
 Stops Northwest, 441, U.S. 211, 60 L. Ed. 2d 156, 99 S. Ct. 1667 (1979) determined that material sought to prevent possible
 injustice in another judicial proceeding has greater precedence than whatever need exists for continued secrecy. The request
 for such material must be structured to encompass only the material needed.

The Constitution provides that, "no person shall be deprived of life or liberty without due process of law." Movant prepares to file
a civil action regarding his Incarceration but will be unable to do so without the requested documents. Absolute immunity
defenses we intended to be circumvented by the actual conduct of the judicial officers acting in violation of Federal Statutes, as
in Stump v. Sparkman 435 U.S. 349, 356-357, 55 L. Ed. 331, 98 S. Ct 1099 (1978). Injustice may abound without the
disclosures. Pursuant to Rule 6(e) of Criminal Procedure, the Court must authorize disclosure at a time, in a manner, subject to /
any other conditions that directs a grand jury preliminary hearing, or another in conjunction with a judicial proceeding, If         /
requested by a movant who demonstrates that a ground may exist to dismiss the indictment due to a matter occurring, or not . ·
occurring, before the grand jury.                                                                                                .:
                                                                                                                                      I
                                                                                                                                  /
                                                                                                                              I


                       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 33 of 56
    Federal prisoners may obtain transcripts and other documents purs~ant to the Court Reporter Act, 28 U.S.C. section 753(f).
    The claims raised in this motion meet cle~r standard for not being frivolous and the documents to be decided. Furthermore the
    Freedom of Information Act, 5 U.S.C. section 552, requires that the government to disclose all documents. The movant is '
    financially incapable of procuring these documents and is in need of them in order to establish the level of injustice perpetrated.




x:_~~~~~~~~~::::::::::::.._, Pro Se
Name: RN,£t.. l?oYi
Inmate ID # ~I 7t;:, '5' - t>'f>eq
l
FCl!or USP (Circled)     R~&_,,1w,t,() FcC
PO Box ,;J-i:,do
~11"~ ~.6'6'~ ;,~ ,;;...61 tJ

    #justice4all

IV. CERTIFICATE of SERVICE

I, 7)/1"''.f!- . . ZaV.t> .. . ,       hereby certify. that.the forgoing is.a.tr.uly served copy. It must be deemed filed at the time delivered
to prison authorities for forwarding to the court, Houston v. Lack, 101 L. Ed. 2d 245 (1988),· upon the court and parties to
litigation and/or his/her attorney(ies) of record; by placing the same in a sealed, postage paid, envelope addressed to the
Assistant United States Attorney's following address;
  U S       /fl 7 :1"o I?,c.l 6C.,," 5   " F--1!-,c.e
  11 M '-I      ,..., . ~ K& It€ K/2,
 3 It> #6AJ 'it'R,<.J l'JP6,v~G          p,,-,1/e   po
/(AZ6I("# ,c!C     ;l, ?6 IJ/

Then deposited in the United States Postal Mail at the facility written above .




                                                       .




                                                                                                                                     I.




                       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 34 of 56
CM/ECF - NCED                                                    https://ecf.nced.circ4.dcn/cgi-bin/Dispatch.pl?264854611095845


      Other Orders/Judgments
      5:09-cr-00216-FL USA v. Boyd et
      al CASE CLOSED on
      11/18/2013

      CLOSED,USMJ Gates


                                                U.S. District Court

                                EASTERN DISTRICT OF NORTH CAROLINA

     Notice of Electronic Filing

     The following transaction was entered on 4/9/2019 at I :09 PM EDT and filed on 4/9/2019
     Case Name:           USA v. Boyd et al
     Case Number:         5 :09-cr-00216-FL
     Filer:
     Document Number: No document attached

     Docket Text:
     TEXT ORDER as to Daniel Patrick ~oyd regarding [2305) MOTION for
     Disclosure for Disclosure of Grand Jury Transcripts, Ballot, or Record for
     Inspection; Indictment; and Criminal Complaint filed by Daniel Patrick Boyd •
    This matter comes before the court on defendant's pro se motion for
    disclosure. Defendant filed his motion on March 25, 2019. The government has
    not responded, and the deadline for doing so has passed. However, the court
    would benefit from the government's response. Accordingly, the government is
    DIRECTED to respond to defendant's motion within fourteen (14) days of entry
    of this order. Signed by District Judge Louise Wood Flanagan on 4/9/2019.
    (Tripp, S.)


    5:09-cr-00216-FL-1 Notice bas been electronically iµailed to:

    Myron T. Hill, Jr

   .Paul K. Sun, Jr


    James M. Ayers, II


    Barbara D. Kocher


   John Clark Fischer
                      .,.
             Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 35 of 56
                                                                                                         4/9/2019, 1:09 PM
                                                                                                                      ~17
                          UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                          NO. 5:09-CR-216-FL


  UNITED STATES OF AMERICA                        )
                                                  )     GOVERNMENT RESPONSE TO
                  v.                              )     DEFENDANT'S PRO SE FILING
                                                  )     (DE 2305)
 DANIEL PATRICK BOYD                              )
 a/k/a "Saifullah"



         The United States Attorney for the Eastern District of North Carolina hereby

 responds to Defendant. Boyd's March 29, 2019 pro-se filing entitled ''Motion for

 disclosure of: Grand Jury Transcripts, Ballot, or Record for Inspection; Indictment;

 and Criminal Complaint" . 1

                                     ARGUMENT AND ANALYSIS

         Defendant's motion is a frivolous fjling making absurd statements and

 demanding documents without providing any applicable statutory or legal authority

to support these claims. At best, Defendant Boyd has - albeit offhandedly- made a

claim under the Freedom of Information Act.

        Defendant's motion asserts that the record of his case contains no indication

that a criminal complaint was ever filed which would thus display a violation of the

Defendant's Fourth Amendment rights. Defendant additionally seems to assert that



1 On April 9, 2019, by text order, the Government was directed to respond; thus the present filing falls

within the 14 day window provided by the Court to file a response.

                                             Page 1 of 6


        Case
      Case   5:09-cr-00216-FL Document
           5:09-cr-00216-FL    Document2319
                                        2311 Filed
                                              Filed 07/09/19
                                                    04/17/19 Page
                                                             Page136
                                                                   of of
                                                                      6 56
    he is unaware of the existence of an indictment as well, the lack of which would result

   in various constitutional deprivations.      This is a frivolous grievance.      As the

   Defendant well knows, no complaint exists; nor is one required because he was

   indicted before a grand jury in the Eastern District of North Carolina, which was then

   superseded twice. See Indictment at DE 3, Superseding Indictment at DE 145, and

   Second Superseding Indictment at DE 670. The Defendant was presented a copy of

   his indictment at his initial appearance, :waivep. appearance for superseding

   indictments and plead guilty to Counts One and Two of the Second Superseding

   Indictment before this very Court.       In fact, as this Court is also well aware,

   Defendant Boyd later testified during the trial of co-conspirators to this very fact and

   acknowledged these indictments and his guilty plea. Simply put, the Indictments

  are public records in existence.

         Defendant's motion next complai~s that he was "never accorded the right to

  inspect the grand jury ballot or record," and that "the docket sheet for the court does

· . not indicate that the· grand jury was- ever convened, in fact, and no entry for it is

  evident." It is unclear exactly what ballot or record defendant seems to believe exists

  that he has a l'ight to. In any case, the Government would point to the Indictment,

  Superseding Indictment, and Second Superseding Indictment - each of which were

  signed by the foreperson of the Grand Jury and· filed with the Court.           This is

  obviously evidence of the Grand Jury's convening and quorum decision supporting

 charges by probable c~use.

        Despite this, the Defendant illogically asserts that these claims thus raise ·


                                        Page 2 of 6


         Case
       Case    5:09-cr-00216-FL Document
            5:09-cr-00216-FL     Document2319
                                          2311 Filed
                                                Filed 07/09/19
                                                      04/17/19 Page
                                                               Page237
                                                                     of of
                                                                        6 56
   necessity for this Court to authorize disclosure of Grand Jury Records. Grand Jury

   matters are protected from disclosure under Federal Rule of Criminal .Procedure

   (FRCP) 6(e).    One exception applies allowing for a Court to authorize disclosure

   when a defendant "shows that a ground may exist to dismiss the indictment b~cause

   of a matter that occurred before the grand jury." FRCP 6(e)(3)(E)(ii). In the present

   instance, there has been no showing of any ground to dismiss the indictment. In

  fact, the defendant has apparently claimed there is ,no indictment in the first place.

  Alternatively, the Defendant has - without a scintilla of evidence - imagined that a

  sufficient quorum did not vote on the indictment. This is far from showing by any

  legal standard that "a ground may exist" to dismiss the indictment in this case.

  Creative imagination is not the basis by which such a ground is to be displayed to

  this Court.

          Defendant next cites to the Court Reporter Act under 28 U.S.C. § 75_3(f) as

  authority for the claim that a federal prisoner may "obtain transcripts and other

· ··documents," but·the-plain reading· of this provision is that it- regards the payment of

  fees for such transcripts and other documents otherwise properly sought. It is not

 an independent basis upon which to rely for provision of the documents. In this

 instance, it would only be applicable if the Court were to find cause in exception to

 non-disclosure and authorize disclosure of Grand Jury matters. Moreover, it would

 only be applicable insofar as relating to who would bear the costs associated with fees

 for transcripts. And, only if the Court were to certify that the "appeal is not frivolous

 (but presents a substantial questions)".      However, there is no reason to find an


                                        Page 8 of 6


        Case
      Case    5:09-cr-00216-FLDocument
           5:09-cr-00216-FL     Document 2311 Filed
                                       2319    Filed07/09/19
                                                     04/17/19 Page
                                                              Page 38
                                                                   3 ofof6 56
                                                                                              C.J f)
      exception to the grand jury secrecy, there are no transcripts at issue, this is not an

      appeal, and no substantial questions have been raised.

              In the last two lines of his motion, Defendant notes, "[f]urtherinore, the

      Freedom oflnformation Act, 5 U.S.C. Section 552, requires that [sic] the government

      to disclose all documents. The movant is financially incapable of procuring these

      documents and is in ~eed of them in order to establish the level of injustice

     perpetrated." Thus, it would appear that th.'0 Defe,ndant is attempting to make a

     FOIA claim to this Court for grand jury records - specifically for "grand jury ballot or

     record, which indicates the exact number of jurors in concurrence with the findings

     of the indictment," in his case. If FOIA is a matter allowing for disclosure of what

     the Defendant is requesting, then it is peculiar to cite to FOIA in a motion to this

     court when there is no evidence that the Defendant has first made a FOIA claim upon

     the Department of Justice in accordance with well-publicized process for how to do

     so. 2 Under this process, there are provisions for submitting a claim, instances in

- •which fees·may be-waived, and the ability to file administrative appeals. FOIA itself

     then provides requesters with the right to challenge an agency's action on the request

 in federal court.

                                                 CONCLUSION

          · In summary, Defendant's motion is frivolous due to claims that are clearly

 inapplicable and otherwise known to the Defendant. The claims presented provide

 no grounds to find an exception authorizing disclosure of grand jury matters. To the



 2   See e.g., https://www.justice.gov/oip/make-foia-request-doj
                                                Page 4 of 6


           Case
         Case    5:09-cr-00216-FL Document
              5:09-cr-00216-FL     Document2319
                                            2311 Filed
                                                  Filed 07/09/19
                                                        04/17/19 Page
                                                                 Page439
                                                                       of of
                                                                          6 56
    extent that the Defendant believes the Government to be in possession of documents -

    that must be provided in accordance with the Freedom of Information Act, then he

    should apply that process to request such records from the agency believed to have

    said records. The Government additionally notes that w4i.le submitted and signed

    by Defendant Boyd, the motion at page three (3) also states that it was "prepared by

    Themba B. Sanganza, Human Rights Activist." This is not an attorney, seems to be

    a self-entitled "human rights activist," and appears, to be an individual imprisoned

    with Defendant Boyd who is providing inaccurate legal advice to Defendant Boyd. 3

    For these reasons, the United States respectfully asserts that Defendant's pro-se

    motion should be denied.

          This, the 17th day of May, 2019.



                                             ROBERT J. HIGDON, JR.
                                             United States Attorney

                                       By: Isl Jason M. Kellhofer
                                           · JASON M: KELLHOFER
                                            Assistant United States Attorney
                                            United States Attorney's Office
                                            310 New Bern Avenue, Suite 800
                                            Raleigh, NC 27601
                                            Ph: 919-856-4530;Fax: 919-856-4487
                                            Email: iason.kellhofer@usdoi.gov
                                            OH Bar# 0074736




3  The Judgement order in the case of U.S. v. Themba Benard Sanganza (DE 83 of case number
4: 16cr50) displays that Themba Bernard Sanganza, acting pro se, pled guilty within the Eastern
District of Virginia to violations of Mail Fraud (18 USC§ 1341), Bank Fraud (18 USC§ 1344), and
Aggravated Identity Theft (18 USC§ 1028A) resulting in a sentence of 168 months.
                                         Page 5 of 6


         Case
       Case    5:09-cr-00216-FLDocument
            5:09-cr-00216-FL    Document2319
                                         2311 Filed
                                               Filed07/09/19  Page 540ofof
                                                     04117119 Page       6 56
                            CERTIFICATE OF SERVICE

      This is to certify that I have this the 17th day of April, 2019, served a copy of

the foregoing Government Response to Defendant's Pro Se Filing (DE 2305) upon the

defendant by mailing a copy of the same via the United States Postal Service to:


      Daniel Patrick Boyd
      Inmate Number 51765-056,
      Allenwood Medium FCI
      PO Box 2000
      White Deer, PA 17887




                                  ·-·--· ....   ~-----~....-.....-. ~...---   . - .......- .., . -




                                       Page 6 of 6


      Case
   Case    5:09-cr-00216-FLDocument
        5:09-cr-00216-FL     Document 2311 Filed
                                    2319    Filed07/09/19
                                                  04/17/19 Page
                                                           Page 6
                                                                41ofof6 56
                                 IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                          WESTERN DIVISION

                                                       NO. 5:09-CR-216-IFL



      UNITED STATES OF AMERICA                                    )
                                                                  )
              v.                                                  )
                                                                  )
   DANIEL PATRICK BOYD, a/k/a                                     )
   "Saifullah;"                                                   )
                                                                  )                              ORDER
                           Defendant.                             )




           This matter comes now before the court upon motion of defendant Daniel Patrick Boyd filed

 March 25, 2019, on what appears to be ajailhouse form, circulated by another who calls himself a

 "Human Rights Activist." The movant complains some injustice is suspected to have been inflicted

on substantive and/or procedural grounds, and, because of this, he is entitled to disclosure of

specified case documents. It reads in opening part:




  THE UNITED STATE'.S OF AMERICA~I Plaintiff;
 v.                                                                                             '·
1)/Jm,1. ·         z?   0 Y.P.oef&ndan~Pro   Se;                              Crimlna!No. {.'(J f ... 11·0.~,:vt .-r,t- /
                                                   .                      '                                '
 MOTION for DISCLOSURE or: GRAND JURY TRANSCRIPTS, BALLOT, or RECORD for INSPECTION: INDICTMENT; and
 CRIMINAL COMPL!\IN'I'        .     -      .    .     ..     .; ,. ..... •'      -
 NOW COMES movenl ?,,N"' _~Yb ,acting In proper person, to respectfully requesl this Court to Issue an ftOrder or
 Olsclosureft for several essential documents pertaining to his criminal prosecution. The documents requested for disclosure are:
.grand Jury hearing transcripts, ballot, or record for Inspection; Indictment pertaining to the criminal charge; and criminal
 complaint.                                                           ·


(DE 2305, p. I). The March 25, 2019, motion now before this court reads in conclusory part:




          Case 5:09-cr-00216-FL Document 2312 Filed 04/17/19 Page 1 of 3
        Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 42 of 56
                                                                                                                                    94
                       •. •.,   ~·· ... ~ .••• ,~ ...... '~. ~ ...... '4.,r-.. ..........   . • ·-···   •                                                       •

            ·Federal prtsoners niay obtain transcrtpts and other documents pursua·n1 to the Court Reporter Act, 26 U.S.C. section 753W.
            The clalnis raised In this motion meet clear standard for not being frivolous and the documents to be decided. Furlhennore the
            Freedom of Information Act, 5 U.S.C. secfion 552, requires that the government to disclose all documents. The movant is '
            finan~lally incapable of procuring these documents and is In need of them In order to establish the level of Injustice perpetrated.


                                                                                                                                                  ?1:z_/L
                                                                                                                ••    I                                 'f/llH6-1 ~. JAll'~At>'l-,1
                                                                                                                                                        Hl'tfl/P.   ~l(/11.,<:   /tfte,/f1




                  "    .
       •; #Justrce4all



        (DE 2305, p. 3). This motion comes on the heels of an earlier, similarly formulaic request, received

        in the clerk's office February 26, 2019, This request read:

   ,   ........ ,,., ...,.
                                                      . IN THE UNITED STATES DISTRJCT COURT
                                           'IF' 11/e                           'tl'JfthJ f);J7Jll&f If ,1lltfll e/1~,l..,IAA'f

   UNITED STATES OF AMERICA
             Plaintiff;
                                                                                                            Criminal No.
 '.'1)11111&1                        AJ "YI .
                                 Defendan~

~...- · MOVMrREOUEST'FOR"GRAND-JtJRY BALtOT·ORRECORD;-COtJRT·OOCKET SH!:E'TANO SUPERSEDING-·--
   INDICTMENT

       Attention Court of the Clerk, please note this ls                                         an official affidavit NoUce Pursuant to Rule 6(0 of Federal Rules Criminal
   Prooedure to lssua Movent Grand Jury Ballot or Record for Inspection, Court Docket Sheet and Super,edlng Indictment
   Movant was ~evet accorded the right to Inspeel the grand Jury ballot or record lncludlng the number of Juro.rs concurrence In
  finding the lndlctmenL or If euch. record was property malntalned.                                                                          ·




   DE 2302). Interpreting the February 26, 2019, missive as a request for a copy of the docket sheet

 . and superceding indictment, the clerk promptly responded, informing Mr. Boyd that he would be

   required to pay a total of $28.00 for these items. (DE 2303). Shortly thereafter, Mr. Boyd's wife



                        Case
                      Case    5:09-cr-00216-FLDocument
                           5:09-cr-00216-FL    Documen2319
                                                       22312 Filed
                                                              Filed07/09/19
                                                                    04/17/19 Page
                                                                             Page 2
                                                                                  43ofof3 56
 wrote to the clerk, reiterating her husband's request for the docket sheet and superceding indictment,

 and enclosing a money order on his behalf in the amount of $28.00. (DE 2304).

           Around two weeks later, payment having been made for the docket sheet and a copy of the

 superceding indictment, mailed by the clerk to Mr. Boyd, the instant motion appeared. (DE 2305).

 It states on its face, as noted above, that it was prepared by one Themba B. Sanganeza, whom the

 government identifies in its response as a convicted fraudster incarcerated with Mr. Boyd,

providing, as is plain, inaccurate legal advice to him. (DE 2311 ).
                                          I.

     • ··The court is mindful ·of those: who prey upon their fellow inmates to gain influence or favor

by promoting futile legal strategies. As Mr. Boyd is aware, he can receive upon payment copies

of court records. Without more, as the government notes, he is not entitled to disclosure of grand

jury records.

        The judgment against Mr. Boyd, long ago made final, reflects on its face Mr. Boyd's receipt

of a well-deserved substantial cut in time for his cooperation with and assistance to the government

in this very serious case. The Federal Bureau of Prisons reports this date that Mr. Boyd, who came

into the custody of the United States of America on July 27, 2009, is anticipated to be released April

7, 2025.

       There being no basis in law or fact for the relief requested, without more, the motion, (DE

2305),_must be and is DENIED.

       SO ORDERED, this the 17th day ~f April_, 2019.




                                               UnheStates District Judge




       Case
     Case    5:09-cr-00216-FLDocument
          5:09-cr-00216-FL    Documen2319
                                      52312 Filed
                                             Filed07/09/19
                                                   04/17/19 Page
                                                            Page 344ofof
                                                                       3 56
                                                                                                                                                                      e
                                                                             .,

                             , U.S. D•p•rtm••· .r Junia                                                   Certification of Identity
                              .IE:Pli:Ni,444. 425&:tUWM'§%#S¥&%t#U%Mit!,0idi4-t:G@:t·J#CU&W¥&-AAi21H 1?'S'i S!:CNMNi*fi A,# AMN! Pdt.-t@@tlt#i 5iit¥i4tk#§d'-Ut ANB:stD:~

                               Prh·acy Act StalemenL 1n accordance with 28 CFR Section l6.4l(d) perso_na! data sufficient to identify the individuals submitting rcquestJ
                               by mail under the Privacy Acl of 1974, 5 U.S.C. Section SS2a, is required. The: purpose of this solicitation b to ensure that the records of
                              individuals who arc the subject of U.S. Department of Justice !)'Siems of records arc l'lot wrongfully disclosed by the Department f,ailun: lo
                              furnish this infonnation wiJI result in no action being taken on the request False information on this form may subjcct the requester to crim-
                              inal pena.Jties under 18 U,S.C. Section 1001 and/or 5 U.S.C. Section 552a(i)(3).                                ·

                             Public ,~porting burden for-this collection of jnfonnatlon Is estimated I~ avenge 0.50 hours per response, including the time for review-
                             ing instructions, searching eitisting data sources, gathering and maintaining the data needed, and completing and reviewing the colleclion
                             or infonnation. Suggestions for reducing this burden may be submitted to Director, Facilities and Administrative Services Sl.!ff, Justice
                             Management Division, U.S. Department of Justice, Washington, OC 20530 and the Office of Jnforma6on and Regulatory Affair,, Office
                             of Management and Budget, Public Use Reports Project (1103-0016), Washington, DC 20503 •
                                                                                                                               .
                          Full Name ofRequester •                            'i:>a.nie.J ~-/--r:c.k ~ yd                                      •
                                                                                                              •   L,



                         Citizenship Status 2                         U.S,, C i {-; :z.e..n" ··                                5"_1;....l_·_~_'l)_,.;;.../)_5"_2-=~::;;..._-
                                                                                                    Social Security Number 3 _ _

                        Current Address                       Fc_ I AIIU,u){)~ '?.o. t3a,c                    UXV)

.:;
                                                                th
                        Date of Birth--=:5:;...:'?f~f..;;._·._15~~,~l'\....,(p:a-'l~- Place of Birth                   ·C,o/fVle.{ ., ~~l:~r(li~ ·
                       J declare under penalty of perjury under lhc Jaws of the United SI.ales of America that the foregoing b tnie end ~orrcct, and thal Jam the
                       person named abovi:, and I understand that any faJsification of this statement is punishable under the provisions of 1B U.S.C. Section 1001
                       by a fine of not mo..-t'n11T\..KI ,000 or by imprisonment of not more than .fivcycats or both, and that requesting or obtaining anyrccord(s)
                       under (:tlse pre         1&.JBumi:ma c under e p · ions of 5 U.S.C. 552a(i)(J) by a fine of not more than $5,000.




                   OPTIONAL: Autho                                       'on to Release Information to Another Person
                  ·nus fonn is also lo be completed by B requester who is authori2in'~ infonm1tion relating to himself er herself to be released to another pel"$On.
                                                            ·~
                  Further, pursuant to 5 U.S.C. .Section 552a(b), I authorize the U.S. Depanmenl of Justic~ to release any and all infcinnation relating lo me t~:


                                                                                           Print or Type Name

                   ·     J Name of individual tv.ho is lhe subject of the record sought.
                        fmJividu.:il submiHing a request under lhe Privacy Act of 1974 muse be either "a cilizen of the United Slates or an 'alien lawfully
                         l
              ~tlmiucd for pcnn:incnl residence," pursuanl lo 5 U.S.C. Section 552:i(a)(2). Requests will be processed 11s freedom of lnfonna.tion Act
              rc1Jucs1s pursu:ml to 5 U.S.C Section 552, rather lhnn Privacy Acl requcsr.s, for individuals who :ire not United Stales citizens or aliens
              l:uvfully adminec.1 for pcnminenl residence.
                    J Pro,•irJing your soci:il securil)' number is voluntary. You nrc asked ro provide your socfol Jiecuri1y number only 10 r.,cilit:ilc: lhe
             j,fi:r11ili,~afion of recordl rcl:uing to yr,u. Without your social security number, lhc: Dcpanmenl m:iy be unable lo Jccalc :iny or all records
             1:crt:iininl.: lo ynu.
                    ''i•:,n:irurc ,,f iru.Ji'li,Ju,d ~vhd iJ rhc r,11bjec:r of the re~ord srmr,ht.

             ,, 11:.1   -.:r;,.,,•,..JJJ• •• ,,,::,1   1!••\•1-11-;                                                                                     F•:11,IL:•ll•l~I
      - ._!_:,·.•r .": r.-:r,•                                                                                                                                 :f,"f•)I


                                   Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 45 of 56
     I
     '   . . .,.
          .,., .    •• "'T' •




                                     Requester:
                                     Name:   D~ie..1 ~+ric.k        'f>otp
                                 Register No: 5"17" S-· 0   ~k
                                                                                          FOINPA Form
                                 Address:Alkoismad ?.o.~x
                                              FC..1                              ~
                                Wbi±e :O«c, ?A. 17W7
                                Agency;
                                 F.B.f.       C1
                                 D.E.A.       C1
                                B.O.P..      ·( J
                                l,R.S.        fJ
    --- ··--····-.-·-,cr:1=--:-1'J ·- -"· · · ·
                            f.N.S.           lJ
                           Other:            Cburl- ~e.;rcls

                                     FREEDOM OF INFORMATION ACT/PRIVACY ACT REQUEST
                                           UNDER TITLE 5 U.S.C. §§ 552, 552a(d)(a) .
                   · · · · Dear Sir/Ms:
                                                                                                   .            .
                       This rs e format request pursuant to the provisions of the Freedom of Information Act under
                       Tltle 5 U.S.C. §552 and the Privacy Act under Title 5 V.S.C. §552a(d)(1) and the applicable
                       Federal Statutes that governs disclosure of the requested Information listed below.


                           ·1,          4' ~J?Ni>    J'4fl'-/ "rltt? #Sc 1?1P1s·
                                2)    1,11J1 e1'111~d1Srl  & 1: e.l!1µ1.,..,A£ ,10,
                            3) WIJP./f AN''f 6·P. .- II l'(/lG,$"7
                            4) t; /UJnl) (Jul<'-/    73.t1.ue 7" 6/'<              l!~CP/fD       l""ol'Z   ,,,.HPee.~-.1
                            5) C ~/,..,/41"/JI,(. ~IJ1/'"A/,v7
                           6)        CE l<.'7/F/C/11?6      p/f"   C~ ,.!'Cu/?~~nc,,G
                           7)


                          It Is further requested that your Agency provide me'Wlth a· copy of specific regulations of your
                          department as provided by statute under 5 U.S.C, § 552, so that compliance with such
                         regulations are adhered to except as otherwise provided by law.



-   . -·-----------------

                         Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 46 of 56
  .'. --~. - ·.. t''' ,
      ~••I        I       I   '"



     I    .           •


              t
         •·                        t   •




                                                  Pursuant to Title 5 U.S.C. § 552(6) {A) (I) (If), It Is noted that your Agency has ten (10) working
                                                  days foJ/owlng receipt of this request to provide the Information sough!.
                                                  Should any delay occur, It Is requested that your Agency Inform me of this delay as provided
                                              · · by Agency'Regufat/ons, and the date as to when your Agency wlll be able to act upon my
                                                 request.

                        This request Is made under the FOJA/PA ·under 5 U.S.C. §§ 552, 552a together with the
                       "ALTERNATE MEANS OF ACCESS".to permit ccess to reco!ds that have been filed or still
  _ _ -·--- _ ••••• __ p_n fl{e_,•!'..fl!J.Yo.u~ ~ge_f!cy.




                                               I, .....l::~!.!!:!:::.!...L!......!!5:~f!:::::!.--• declare under the penalty of perjury that I am the
                                               Requester.who Is curren ly Incarcerated                                  .i:.-o ,I I}~"'-
                                                                    - • I may a/so be ldP.ntlfied by my S5N: ~ 1 /. «-10 · ~         ""° ,
                                               DOS: er-/:, -(k C:,                                sr,d U.S.Marshal/SOP Register No. 5]7ef,S; ff~

                                              To assure your Agency that there rs no fraud, I have Included my personal Information,

                                              Direct Response To:

                                       ······~iel       .1>t,~···
                                              ic..,    AUe.nwJid
                                              w~~~                           ,788'7

                                       This   &       day of ·   Afn}                       ,U, /C/



. - - ------------------ ....... -··


                                           Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 47 of 56
                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                            /




                                                                                                                                                                                                                                                                                                                                                                                  I/
                                                                                                                                                                                                                                                                                                                                                                                 I



        -,•~--"•"•1·"7'•-·'"'•' •-. . . ,.. ... _ .r•· -,. ,,_.,.,. __ .,.,.._ ••a;r. -,.,..-, . .---.-:~,,.,.,,.,.,. __ .r.,..,,,,.::::.:~-,,,"'""'.~•-1•',v··«•,' -~~- ,.....,,., •.. ~•-· ,. -• • ..•,- '••••-- _ ., ..•••• , •-•-•..,,,....
                                                                                                                                                                                                                                                                           . ,•.,.--,.., .--,•-:-,••.. •, ... -·•·,·•"•·.   :· .·•, __ ,_,,,...-•.~-,~..-,:-½--.-•··. ,., .. , .. ; .. •~o:-:~~·:oc: _.,.·,.-~--..•,·•·~ _..---.......,1' ____ .,,..._~s,•-r .. •,. --~- ..-~,




                 INMATE NAME/NUMBER: ~iel

                 P.O. BOX
                                                     s-17~ -s--o s-~
                 FEDERAL CORRECTIONAL COMPLEX-ALLENWOOD FC f
                                                               2tJt>o
                                                                                                                                                                     E>()yd                                                                                                                                                                                                                                                                  "" '~
                                                                                                                                                                                                                                                                                                                                                                                                                                             ;..:,
                                                                                                                                                                                                                                                                                                                                                                                                                                             I'"'



                                                                                                                                                                                                                                                                                                                                                                                                                                              tTI
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ~

                                                                                                                                                                                                                                                                                                                                                                                                                                              "":c r ~-"'\ .l1'i
                                                                                                                                                                                                                                                                                                                                                                                                                                                               .·_,'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ·,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·.'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . <
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    m
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    taJ

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    >
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    cd
                                                                                                                                                                                                                                                                                                                                                                                                                                              >           . _ _.)·                  0
                 WHITE DEER, PA 17887                                                                                                                                                                                                                                                                                                                                                                                                         ,,...              .·             .   ""
                                                                                                                                                                                                                                                                                                                                                                                                                                              2~14




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                              <=>51765-056~                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                              Freedom Of Information Act
                                                                                                                                                                                                                              111 Massachusetts AVE NW
                                                                                                                                                                                                                              2nd Floor Ullico Bldg.
                                                                                                                                                                                                                              Washington, DC 20529
                                                                                                                                                                                                                              United States




    l,.,. .,,_,._,_ _____ ...             ····•·•.         ,        •
                                                                                                                                                                                                                                        .:. --~-,----·.   . -----··--· ··:·-" _.,,.-.--·--·r---~--•,·-·--,.,. -----·-¼-·•·        -......................,,,--:-:,::.~---· ... •,.-.....,,, ·.~,.:, ...,. ';'f.~_,..,,_..~·.-·-:;•,...... ,,•.. ·-,- ... ,;: . , - . - • ~ - - - - - - - - - - '




-
~                                                                                                    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 48 of 56
. --in"fhe-UNITED   STATES COURT of the i:>"ISTRICTof COLUMBIA
   f)t;tJ1;e/ 73tJvd .Pro Se Plaintiff;
                        /

    V.

    DONALD TRUMP
    Chief Executive Officer of the United States
    Office of the President;                                                                                                      )



   WILLIAM BARR
   United States Attorney General
   Department of Justice;

   SUSAN B. GERSON
   Assistant Director
   Office of the United States Attorneys;

   JOHN DOE
   Associate Director
   Office of Information Policy;

   DAVID L. HARLOW
   Deputy Director
   United States Marshal Service;

   WILLIAM E. BORDLEY
   Associate General Counsel
   United States Marshal Service, and;

   JOHN DOE
   Director of the Bureau of Prisons
   Department of Justice; Defendants.                   Civil No. _ _ _ _ _ _ _ _ (To be provided by the Clerk of Courts)

  "Rebellion to tyranny is obedience to God."
  - Benjamin Franklin

  COMPLAINT PURSUANT to the [Freedom of Information Act, Title 5 USC sectipns 552, 552(a)(4)(8), 552{a)(6)(C)(i)] and
  [Presidential Memorandum 74 Fed. Reg.4683] ·

  I. PREAMBLE

  The United States of America is a nation of constitutional rights functioning in the form of civil liberties and the laws necessary
  to uphold them. The daily operations, legitimacy, and even very existence of this nation are based upon the constitution. The
  lives of its' citizens are intertwined with its' application. Every governmental or civil action must be in accordance, first and .
  foremost, with the entirety of the constitution and all of the civil liberties guaranteed within.

  11 . JURISDICTION and VENUE

  2. NOW COMES J)ANl€L '8,t)yr) , acting in proper person as the plaintiff herein, currently being held unlawfully and
  unconstitutionally within a Bureau of Prisons facility. The plaintiff expressly requests a total waiver of court fees in this matter
  due, in pertinent part, that he is actually innocent and is being denied access to records and information requested. That
  information requested has not been authentically declared legally exempt from disclosure by law. He brings this suit pursuant to
  [Title 5 USC section 552(a)(4){B) and 552(a)(6)(C)(i)J and the [Presidential Executive Order/Memorandum 74 Fed. Reg. 4683




                       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 49 of 56
 · signed on January 21, 2009]. All of the defendants are empioyed within the jurisdiction of this court and have mailing addresses
   in Washington, the District of Columbia. Therefore, this suit is properly brought in the United States District Court for the District
 ·of Columbia.

  111 • PLAINTIFF

 3. The plaintiff was, at all relevant times, prosecuted in the United States.

  IV . DEFENDANTS

 4. The aforementioned defendants are legally responsible for withholding documents necessary for any criminal defense.

 V . RELIEF REQUESTED

 5. The plaintiff seeks the declaratory and injunctive relief authorized by the constitution pursuant to [Federal Rule of Civil
 Procedure 65).

 6. The plaintiff requests that this judiciary look at the specific acts challenged, not the judicial proceedings preceding them.

 7: Plaintiff requests disclosure and/or receipt, without charge, of:
 a) Certified copy of his plea agreement;

 b) Affidavit of criminal complaint;

 c) Information filed by the government;

 d) Arrest warrant or summons;
          .
 e) Letter of Certificate of concurrence;

 f} Affidavit of Complaint of Probable Cause Hearing;

g} Grand Jury transcripts, ballot, or record for inspection, and;

h} All indictments, duly endorsed by their foreperson and the United States Attorney, or colloquy of defendant being advised of
_his right to a true-bill indictment and waiving it.                                                · ·
      J

8. Plaintiff requests that he is granted assertion of his constitutional rights so as to pursue justice and stop the defendants from
maintaining control of the requested documents - if they do exist.

9. A review of this matter to determine the truth as to whether the documents requested actually exist or not and to determine
the authenticity of any documents that are disclosed - as great reason exists to believe that they may be forged or fabricated.

VI. STATEMENT of FACTS and INJUSTICE ABGUMENT

1O. The plaintiff reiterates his specific request (or full .disclosure of information from the government. His efforts to utilize the
Freedom of Information Act appear to have been either refused, neglected, hidden, or ignored by the government. Plaintiff
requested the documents twice (from the clerk of courts then FOIA}, then filed a "Motion for Disclosure" in his criminal case
(Criminal No. 5:    o,- ~,?. 2.l"•Ff..to no avail, or even response. Despite-these requests, the plaintiff was never accorded the
right to inspect the documents. All of the requested records, documents, data, negotiable instruments, files, answers, response
that would demonstrate whether or not the plaintiff is held lawfully were never presented upon request, said to be nonexistent,
or even commented upon. Upon inspecting the court's docket, it does not seem that some or any of the hearings required to
present these materials ever occurred. Plaintiff argues that he is held unconstitutionally and unlawfully.




                      Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 50 of 56
---,-,:-Moviihn~britefidiflliatlh-e defendants acted to disgulse··ffiafthe court and its' officers acted in a clear absence of subject-
   matter jurisdiction and judicial power [USCS Const. Article 111, 2 CL.2]. They exercised power in a manner that is forbidden by
   Article Ill and that conduct has been hidden by the defendants' refusal to disclose these documents pursuant to FOIA. The
   clause of Article Ill stipulates that judicial power is only extended to cases in law and equity, arising under the constitution, the
   laws of the United States, and any treaties made under their authority. The Supreme Court emphasized that jurisdiction in
   Federal Courts is governed by [28 United States Code section 1251] and that it is, essentially, the authority conferred by
   Congress to the courts to decide a particular kind of legal question, or case, in one manner or the other [Hogans v. Lavine, 415
   US 528, 538 94 S. Ct. 137 2 39 L. Ed. 2 d 577 (1974)].

   12. The defendants have hidden a violation of tlie laws most wholesome and necessary for public good. They hid the
   prosecution's, judge's, and involved parties' failure to assent to the Fifth Amendment's clause which states that, "(n]o person
   shall be held to answer for a capital or infamous crime unless on presentment of indictment by a grand jury.of his peers." No
   court of this land has the authority to try a person without such an indictment. Knowing that these proceedings have not
   occurred in the plaintiff's criminal case, the defendants have refused to disclose those documents which demonstrate so. The
   prosecution failed to comply with the rules prescribed under the authority of Congress. In the [Acts of June 29th, 1950 ch, 445
   18 USC (former) statute 687 and statute 3771] Congress detailed the proceedings in a criminal case - prior to and including a
   verdict.                                                                                                 ·

  13. Disclosure has not been made by the government to these documents essential to any criminal defense. It has the burden
  of proof, as indicated by.the.law maxim, "silence is equivalent to fraud." The documents requested and the subject thereof are
  delineated herein and are specific to each specific agency/branch of the United States government of which requests were sent
  to. These requested records stem from the plaintiff's "conviction," if it can be deemed such without the d.ocuments. He is a  ·
  defendant-in-error without them.                                                                               ·

   14. The Plaintiff directs this court to make a finding of fact and law to establish whether the government even had probable
   cause to arrest him, subject-matter jurisdiction over him, an indictment which is facially "fair" standing upon the requirements of
 . the Constitution's third article - based on the fact that these essential documents which supposedly support the claim to arrest,
   hold, convict, sentence, and imprison the plaintiff do not appear to exist. They do not appear to ever have existed; based on the
   court's docket and multiple outright ignored requests.

  15. In [Gerstein v. Pugh, 420 US 103 (1975)] the Supreme Court rejected the contention, "[t] that prosecutor's decision to file an
  information is itself a determination of probable cause that furnishes sufficient reason to detain a defendant pending trial." They
  elaborated that, "Although a conscientious decision that the evidence warrants prosecution affords a measure of protection
  against unfounded detention, we do not think prosecutorial judgment standing alone meets the requirements of the Fourth
  Amendment. Indeed, we think the Court's previous decisions compel disapproval of [such a] procedure." Being held without due
  process is itself a due-process violation which fundam~ntally invalidates all subsequent proceedings.

  16. [Albrecht v. United States, 273 US 1,· 5, 4 7 S. Ct. 250, 251, 71 L. Ed. 505 (1927)] held that an arrest warrant issued solely
  upon a United States Attorney's information was invalid because the accompanying affidavits were fundamentally defective.
  Therefore, an arre_st based on such documentation is invalid; unlawful, and illegal under the Fourth Amendment [Ex Parte
  United States, 287 US 241, 250 (1931 )]. A properly constituted jury must determine probable cause and an indictment must be
  returned in open court, otherwise it is "unfair upon its face." Therefore, the plaintiff is entitled to receive his materials.

   17. The Executive Office for the United States Attorney claims that there was an indictment, however, they do not provide
  evidence that there was any Criminal Complaint.or Sworn Affidavit made by the arresting officer and presented before a grand
  jury. Most of the requested documents are either undisclosed or heavily redacted, seeming to indicate that proper procedures
  were never instituted. There is no indication that facts were presented before a grand jury for them to ever produce an actual
  indictment.

  VII. LEGAL CLAIM STATEMENT

  18. Plaintiff seeks disclosure of these documents or a thorough investigation as to how it is possible to obtain an indictment, or
  an arrest warrant, without the essential due-process proceedings necessary to meet the basic standards of all "free" nations. It
  does not seem that an actual criminal complaint, magistrate complaint, or sworn affidavit was ever filed prior to capturing the




                       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 51 of 56
                                                                                                                                     /03 ·
             is
· ···piaintlff.. it strange thatfinaiizing signatures, which make documents reach the status of "true bill," are not present on the
     Return of the Judgment and Commitment Order, indictment, and other important documents. The plaintiff still seeks a lawful
    mittimus.

  19. The plaintiff asserts that these documents simply do not exist or exist in a form inconsistent with the laws derived from the
  constitution. He is being held unlawfully. The documents which do exist are essentially forged to illegally incarcerate him in the
  Bureau of Prisons and are a direct result of vindictive prosecution. [18 USC section 1623(e)] and [18 USC section 3621 (c)] have
  been blatantly violated in this case, and those of many others'. The procedures used to put the plaintiff in prison were not
  constitutional and violated [28 USC section 2071 (b)] as the District court totally lacked subject-matter jurisdiction.

  20. The [Presidential Executive Order Memorandum 74 Fed. Reg. 4683 signed on January 21st, 2009] issued by Barrack
  Obama indicates that the government must disclose this information. If it is non-existent, the court must act accordingly and
  issue a declaratory order to release the defendant. [Frank v. Delaware, 438 US 154, 165 (1978)] holds that statements that are
  knowingly false or that exhibit a reckless disregard for the truth must not be used by the Magistrate to determine probable
  cause. The Plaintiff contends that the United States District Court never had lawful jurisdiction over his person, being, interests,
  fife, liberty, or property, as there were never those documents essential for a valid criminal prosecution as required by the
  [Rules of Federal Criminal Procedure].

 21. A Federal criminal.prosecution begins with an-affidavit of criminal complaint which is then brought before a grand jury. The
 grand jury convenes and must concur upon findings of criminal activity for an indictment to reach the status of "true bill." United
 States courts do not have subject-matter jurisdiction to try a person without that process. These processes were instituted by
 the architects of the constitution so as to protect the masse~ from partial or vindictive prosecution by an official elite. Whatever
 verdicts are issued in total disregard of those laws are essential nullities and must be expunged without day. Without the oath of
 affirmation, a Complaint, which is presumed to specify the key elements of a crime, is null and void. Until those threshold
 requirements are met, it is not in pursuit of_liberty or justice if a person is detained.

 22. It is evident that there was an absence of probable cause in the preponderant criminal proceedings. The plaintiff requests a
 review of this matter to determine whether these documents ever existed. Federal prisoners may obtain transcripts and other
 documents pursuant to the [Court Reporter Act, 28 USC section 753(f)]. The claims raised herein meet the clear standard of
 being meritorious and and require the documents to be decided. The plaintiff is financially incapable of procuring these
 documents and is in need of them in order to establish the level of injustice perpetrated.

 VIII. CERTIFICATE of SERVICE and CLOSING

 Addressed for Service of Process:

 Donald Trump
 Executive Office of the President of the United States
 160.0 Pennsylvania Ave., NW.
 Washington, DC 20510

 William Barr
 United States Dept. of Justice
 950 Pennsylvania Ave., NW.
 Washington, DC 20530-0001

 Susan B. Gerson
 Office of the US Attorneys
 FOIA/Privacy Unit
 Department of Justice
 600 E. St., NW.
 Room 7300
 Washington, DC 20530-0001

 Associate Director
 Office of Information Policy
 1425 NY Ave., NW.
 Suite 11050
 Washington, DC 20530-0001




                     Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 52 of 56
                                                                    ---;---   .   ·-·-·-- ...
David Harlow
United States Marshals' S~rvice
H. Carl Moultrie Courthouse
500 Indiana Ave., NW.
Room C-520
Washington, DC 20001

William Bordley
United States Marshals' Service
FOIA/PA, CS 7, 10th Fl.
2604 Jefferson Davis Highway
Alexandria, VA 22301

Director of the Bureau of Prisons
Central Office
First St., NW
Washington, DC 20534                                  "(I. E )( \-I 'I~1.1" :J
~) Re..45pof'l~e to Le:lte; +o ~\uk. J          ~/4
b) Co1.1A- C>oc~et

 C) \l\oTio n -\-or D·,':>c\o<:,ul'e   f:\;'>,SS .




                                             At+o-c ~rVJe.x1f s
                                  +o     Yroce.ed W ;f'k-Ou f Pre_ P4 Mt:J'li C) +
                                   Fee,«:;, wii1l b-€C.- /a.ro.._~o"' ·Lil ~ff                  Off:




                    Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 53 of 56
1/·-• ,. __·-7-··----·-·-------=------:-:::-:-::c:--:::-::--,--=-----··
                ' .
                                                                          . . .....   . ... ···-·· -·- ----·
  ·. C'EKIIFICATE of SERVICE and CLOSING                                                              ,

    I,J):wi.d ~-             hereby certify that the forgoing is a truly served copy. It must be deemed filed at the time delivered to   ·
    prison authorities or forwarding to the court [Houston v. Lack, 1O1 L. Ed. 2d 245 (1988)], upon the court and parties to litigation.
    This was accomplished by placing the same in a sealed, postage paid, envelope, then depositing it in the United States Postal
    Mail at the facility designated below.

   By signing below, I certify that: this complaint complies with the requirements of the [Federal Rules of Court Procedure 11]. To
   the best of my knowledge and information, I certify that this complaint is not being presented for any improper purpose, such as:
   harassment, causing unnecessary delay, or needlessly increasing the cost of litigation. I certify that it is supported by
   meritorious arguments of law and that the factual contentions presented have evidentiary support, or, if found to be deficient,
   will likely be identified to have evidentiary support after reasonable opportunity for investigation.

    I declare under penalty of perjury that the forgoing is true and correct.

                    !fit120~




   #justice4all




                                                                     .

                                                                    ..




                               Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 54 of 56
         ~· .•·..
. eXHIBIT,:. REFERENCE CASES

 The court dockets and subsequent materials to the following cases are presented to demonstrate how endemic these due-
 process failures are to the current criminal system. They span various districts across the nation. Each case, however, is unique
 and presents its' own serious issues that fundamentally return to subject-matter jurisdiction over-reach due to "short-cuts" taken
 by prosecutors. Those "short-cuts" circumvent, constitutional law.

 a) _ _ _ __
 ____ District of _ _ __
 _ :_-CR-_ _ _ _ _ __

 Thi,s is an examp_le of criminal procedure done correctly. The court's docket mentions all of the required hearings and all
 documents are signed. When requested by the defendant in this case, he was quickly furnished with a copy of all requested
 materials. (No totally correctly processed case has been located as of this time.)

 b) Najeem Moore
 Eastern District of Wisconsin
 2: 13-CR-00084-LA-1

                                                                                                            a
 Moore was indicted then prosecuted later on a second, superseding, indictment. The court then accepted waiver of
 indictment, suggesting that the initial indictment used to incarcerate the defendant was known to be invalid.

 c) Dennis Goggel
 Southern District of New York
 1:13-CR-00521-L75

 An international citizen arrested in Kenya, Africa, without a criminal complaint, indictment, or even information. He was
 extradited to the United States and sentenced under its' penal code without being afforded any of its' rights.

 d) Roy Hale
 Southern District of New York
 1:92-CR-00091-RJD

 Hale was prosecuted on a superseding indictment missing signatures by both the United States Attorney and the grand jury
 foreman. Despite prodding the court, it has been unable to demonstrate that any grand jury hearing ever occurred or that an
 United States Attorney validated the indictment. The government refuses to disclose the documents and continu~s to file
 frivolous, illegal, dismissals.                             ·

 e) Ali Shukri Amin
 Eastern District of Virginia
 1:15-CR-00164-CMH-1

 Arrested on a "search and seizure" without a criminal complaint, indictment, or information; as a legal juvenile. He was held for
 over one-hundred days under torturous conditio11s. The prosecution then presented information to the courts, without his
 consensual waiver of indictment, only after a guilty plea. The government refuses-to issue a warrant of arrest or any of these
 other documents.

  f) Munir Abdulkader     .
  Southern District of Ohio
   1~ I~ -CR- 0001'} -M'R1.s-/
  A victim of entrapment, held in custody for over thirty-four months before being arraigned on any criminal complaint. He was
  arrested without an arrest warrant, which was filed and returned served the next day. His counsel filed ten waivers in collusion
  with the prosecution. Kept in solitary confinement under communication restrictions for almost the entire period during w~ich the
  major decisions regarding his criminal case were made, without his consent. The government refuses to acknowledge his




                                                                                                                                      _,
                        Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 55 of 56
                                                                                                                                II) 'l
~---· -··~······---.J~· _. . . . ,.~· ·-.. .,. .   .   ................. ··.       ..   .._

  ·requests for documentation.

  g) Daniel Boyd
  North Carolina
  5:09-CR-00216-FL

  Arrested on an indictment and put into solitary confinement for over two years. He was prosecllted and convicted on.a second,
  superseding indictment, which was never presented to a grand jury. The signature is redacted on the only indictment receive'd
  by the courts, which was dropped and has no significance. The government refuses to disclose the pertinent documents.

   h) James 0. Johnson
   District of Maryland
   8:09-CR-00085-DKC

   Arrested without a criminal complaint, which was filed after his arrest. Held in custody on false-pretense indictments filed as
   information, then the court filed a waiver of indictment much later.                                    ·




                                                                               .




                                       Case 5:09-cr-00216-FL Document 2319 Filed 07/09/19 Page 56 of 56
                                                                                                                                     IDo
